





(2020 Real Estate Facility) Published Deal CUSIP Number: 04343PAS1
  Published Facility CUSIP Number: 04343PAT9


CREDIT AGREEMENT
Dated as of February 7, 2020
among
ASBURY AUTOMOTIVE GROUP, INC.,
as the Company,
and
CERTAIN OF ITS SUBSIDIARIES,
as Borrowers
BANK OF AMERICA, N.A., 
as Administrative Agent,


and
THE OTHER LENDERS PARTY HERETO
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as Co-Syndication Agents


TRUIST BANK,
U.S. BANK NATIONAL ASSOCIATION
and
SANTANDER BANK, N.A.,
as Co-Documentation Agents 




BOFA SECURITIES, INC.,
as Sole Lead Arranger and Sole Bookrunner




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






 
 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
 
Defined Terms
1
1.02
 
Other Interpretive Provisions
33
1.03
 
Accounting Terms
34
1.04
 
Times of Day
35
1.05
 
Interest Rates
35
1.06
 
References to Defined Terms in the Syndicated Credit Agreement
36
1.07
 
Limited Condition Acquisition
37
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
38
2.01
 
Term Loans
38
2.02
 
Borrowings, Conversions and Continuations of Loans
39
2.03
 
Prepayments
39
2.04
 
Repayment of Loans
40
2.05
 
Interest
40
2.06
 
Automatic Debit Authorization
41
2.07
 
Fees
41
2.08
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
41
2.09
 
Evidence of Debt
42
2.10
 
Payments Generally; Administrative Agent’s Clawback
42
2.11
 
Sharing of Payments by Lenders
44
2.12
 
Defaulting Lenders
44
2.13
 
Borrowers
45
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
47
3.01
 
Taxes
47
3.02
 
Illegality
51
3.03
 
Inability to Determine Rates
51
3.04
 
Increased Costs
54
3.05
 
Mitigation Obligations; Replacement of Lenders
56
3.06
 
Survival
56






















--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS
 
 
 
(continued)
 
 
 
 
Page
ARTICLE IV.
 
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
56
4.01
 
Conditions to Effectiveness of Agreement
56
4.02
 
Conditions of Initial Credit Extension
58
4.03
 
Conditions to all Credit Extensions and Collateral Substitutions
61
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
66
5.01
 
Existence, Qualification and Power
66
5.02
 
Authorization; No Contravention
66
5.03
 
Governmental Authorization; Other Consents
67
5.04
 
Binding Effect
67
5.05
 
Financial Statements; No Material Adverse Effect
67
5.06
 
Litigation
67
5.07
 
No Default
67
5.08
 
Ownership of Property; Liens
67
5.09
 
Environmental Compliance
68
5.10
 
Insurance
68
5.11
 
Taxes
68
5.12
 
ERISA Compliance
68
5.13
 
Subsidiaries; Addresses; Equity Interests
69
5.14
 
Margin Regulations; Investment Company Act
69
5.15
 
Disclosure
70
5.16
 
Compliance with Laws
70
5.17
 
Intellectual Property; Licenses, Etc
70
5.18
 
Books and Records
70
5.19
 
Franchise Agreements and Framework Agreements
70
5.20
 
Engaged in Business of Vehicle Sales and Related Businesses
71
5.21
 
Collateral
71
5.22
 
Solvency
71
5.23
 
Labor Matters
71
5.24
 
Taxpayer Identification Number
71
5.25
 
OFAC
71






















--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS
 
 
 
(continued)
 
 
 
 
Page
5.26
 
Anti-Corruption Laws
71
5.27
 
EEA Financial Institutions
72
5.28
 
Leases
72
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
72
6.01
 
Financial Statements
72
6.02
 
Certificates; Other Information
74
6.03
 
Notices
76
6.04
 
Payment of Obligations
77
6.05
 
Preservation of Existence, Etc.; Maintenance of Vehicle Title Documentation
77
6.06
 
Maintenance of Properties
78
6.07
 
Maintenance of Insurance
78
6.08
 
Compliance with Laws and Material Contractual Obligations
80
6.09
 
Books and Records
81
6.10
 
Inspection Rights
81
6.11
 
Use of Proceeds
81
6.12
 
[Intentionally Omitted]
81
6.13
 
[Intentionally Omitted]
81
6.14
 
Additional Subsidiaries
81
6.15
 
Further Assurances
82
6.16
 
Leases
82
6.17
 
[Intentionally Omitted]
83
6.18
 
Anti-Corruption Laws
83
6.19
 
Patriot Act and Beneficial Ownership Regulation
83
6.20
 
Use of Financed Properties as Vehicle Dealerships
83
ARTICLE VII.
 
NEGATIVE COVENANTS
83
7.01
 
Indebtedness
83
7.02
 
Liens
85
7.03
 
Consolidations and Mergers
87
7.04
 
Disposition of Assets
87
7.05
 
Investments
89










--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS
 
 
 
(continued)
 
 
 
 
Page
7.06
 
Transactions with Affiliates
90
7.07
 
Other Agreements
90
7.08
 
Fiscal Year; Accounting
90
7.09
 
Pension Plans
90
7.10
 
Restricted Payments and Distributions
91
7.11
 
Financial Covenants
92
7.12
 
Change in Nature of Business
92
7.13
 
Use of Proceeds
92
7.14
 
Burdensome Agreements
92
7.15
 
Amendments of Certain Indebtedness
93
7.16
 
Prepayments, etc
93
7.17
 
[Intentionally Omitted]
93
7.18
 
Perfection of Deposit Accounts
94
7.19
 
Acquisitions
94
7.20
 
Amendments of Organizational Documents
94
7.21
 
Sanctions
94
7.22
 
Anti-Corruption Laws
94
7.23
 
Leases
94
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
95
8.01
 
Events of Default
95
8.02
 
Remedies Upon Event of Default
97
8.03
 
Application of Funds
97
ARTICLE IX.
 
ADMINISTRATIVE AGENT
98
9.01
 
Appointment and Authority
98
9.02
 
Rights as a Lender
99
9.03
 
Exculpatory Provisions
99
9.04
 
Reliance by Administrative Agent
100
9.05
 
Delegation of Duties
100
9.06
 
Resignation of Administrative Agent
100
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
101










--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS
 
 
 
(continued)
 
 
 
 
Page
9.08
 
No Other Duties, Etc
101
9.09
 
Administrative Agent May File Proofs of Claim; Credit Bidding
101
9.10
 
Collateral and Guaranty Matters
103
9.11
 
Secured Hedge Agreements
103
9.12
 
Certain ERISA Matters
103
ARTICLE X.
 
MISCELLANEOUS
104
10.01
 
Amendments, Etc
104
10.02
 
Notices; Effectiveness; Electronic Communication
106
10.03
 
No Waiver; Cumulative Remedies; Enforcement
108
10.04
 
Expenses; Indemnity; Damage Waiver
108
10.05
 
Payments Set Aside
110
10.06
 
Successors and Assigns
111
10.07
 
Treatment of Certain Information; Confidentiality
115
10.08
 
Right of Setoff
115
10.09
 
Interest Rate Limitation
116
10.10
 
Counterparts; Integration; Effectiveness
116
10.11
 
Survival of Representations and Warranties
116
10.12
 
Severability
116
10.13
 
Replacement of Lenders
117
10.14
 
Governing Law; Jurisdiction; Etc
118
10.15
 
Waiver of Jury Trial
119
10.16
 
No Advisory or Fiduciary Responsibility
119
10.17
 
Electronic Execution of Assignments and Certain Other Documents
119
10.18
 
USA PATRIOT Act
120
10.19
 
Designated Senior Debt
120
10.20
 
Keepwell
120
10.21
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
120
10.22
 
Acknowledgement Regarding Any Supported QFCs
121








--------------------------------------------------------------------------------






SCHEDULES
 
 
 
 
 
 
Schedule
1.01(C)
 
Closing Date Financed Properties
Schedule
1.01(P-1)
 
Permitted Real Estate Debt
Schedule
1.01(S)
 
Specified Financed Property
Schedule
2.01
 
Commitments and Applicable Percentages
Schedule
4.01(a)(iv)
 
Good Standing Jurisdictions and Foreign Qualifications
Schedule
5.06
 
Litigation
Schedule
5.08
 
Ownership of Property
Schedule
5.13
 
Subsidiaries; Addresses
Schedule
5.28
 
Leases
Schedule
7.01(b)
 
Existing Indebtedness
Schedule
7.02
 
Permitted Liens
Schedule
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS
 
Form of
 
 
 
Exhibit A
 
Loan Notice
Exhibit B
 
Note
Exhibit C
 
Assignment and Assumption
Exhibit D
 
Company Guaranty
Exhibit E
 
Subsidiary Guaranty
Exhibit F
 
Compliance Certificate
Exhibit G
 
Joinder Agreement
Exhibit H
 
Subordination and Attornment Agreement
Exhibit I
 
U.S. Tax Compliance Certificates








--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of February 7, 2020,
among ASBURY AUTOMOTIVE GROUP, INC., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company party hereto as Borrowers (each a “Borrower”
and collectively the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent.
The Company and the Borrowers have (a) advised the Administrative Agent and the
Lenders of their desire to consummate the acquisition contemplated by that
certain Asset Purchase Agreement, dated as of December 11, 2019 (the “Project
Star APA”), by and among Asbury Automotive Group, L.L.C., and JRA Dealership LP,
a Texas limited partnership, Park Place Motorcars Fort Worth, Ltd., a Texas
limited partnership, Park Place Motorcars, Ltd., a Texas limited partnership,
Park Place RB, Ltd., a Texas limited partnership, PPDV Ltd., a Texas limited
partnership, PPJ LLC, a Texas limited liability company, PPM Auction LP, a Texas
limited partnership, PPMB Arlington LLC, a Texas limited liability company, PPP
LP, a Texas limited partnership, PPCT LP, a Texas limited partnership, and Park
Place LX of Texas, Ltd., a Texas limited partnership, Park Place Motorcars of
Texas LLC (collectively, the “Project Star APA Sellers”), Park Place Motorcars
Mid Cities, Ltd. and Kenneth L. Schnitzer, and (ii) that certain Real Estate
Purchase Agreement, dated as of December 11, 2019 (the “Real Estate Purchase
Agreement”; the Real Estate Purchase Agreement and the Project Star APA,
collectively, or each individually, as the context requires, the “Project Star
Acquisition Agreement”, and together with the documents, agreements,
certificates and instruments executed in connection therewith, collectively, the
“Project Star Acquisition Documents” and such acquisition, the “Project Star
Acquisition”) by and among Asbury Automotive Group, LLC and Kings Road Realty
Ltd., PP Land Holdings LP, PPJ Land LLC, JLRA Realty LP, PPA Realty Ltd., PP
Real Estate, Ltd., PPM Realty Ltd., NWH Land LP, PPMBA Realty LP, and 350 Phelps
Realty LP (collectively, the “Project Star RE Sellers”; the Project Star APA
Sellers and the Project Star RE Sellers are collectively referred to herein as
the “Project Star Sellers”) and (b) requested that the Lenders make loans and
other financial accommodations to the Borrowers in an aggregate amount of up to
$280,648,000.00 which, together with certain other Indebtedness incurred by the
Company or any of its Subsidiaries in connection the consummation of the Project
Star Acquisition, which may include Indebtedness incurred under (i) the
Syndicated Credit Agreement, (ii) the Master Loan Agreement dated November 16,
2018 by and among the Company, Wells Fargo Bank, National Association, and the
other parties thereto, (iii) any senior or senior subordinated notes or other
securities issued in a Rule 144A/Regulation S offering, and/or (iv) a senior
bridge facility among the Company, the lenders parties thereto and Bank of
America, as administrative agent (such Indebtedness, collectively, the “Project
Star Acquisition Indebtedness” and, together with the documents, agreements,
certificates and instruments executed in connection therewith, collectively, the
“Project Star Acquisition Indebtedness Documents”), will be used to consummate
the transactions contemplated by the Project Star Acquisition Documents.
The Lenders have agreed to make such loans to the Loan Parties on the terms and
subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


1



--------------------------------------------------------------------------------





“Account Debtor” means each Person obligated in any way on or in connection with
an Account, chattel paper or a general intangible (including a payment
intangible).
“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by or a vehicle franchise or vehicle brand licensed
or owned by such Person, or (iii) assets constituting a vehicle dealership.
“Act” has the meaning specified in Section 10.18.
“Added Property” has the meaning specified in the definition of “Collateral
Substitution”.
“Adjusted FIRREA Appraisal Value” means, with respect to a Financed Property,
the value set forth for such Financed Property in the most recent FIRREA
Appraisal, as accepted by the Administrative Agent following its internal review
and, if applicable, adjustment thereof by the Administrative Agent, based on
criteria and factors then generally used and considered by the Administrative
Agent in determining the value of similar real estate properties and any
applicable rules or regulations adopted by any Governmental Authority. The
Adjusted FIRREA Appraisal Value of each Financed Property (other than the
Specified Financed Property and an Added Property) is set forth on Schedule
1.01(C).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means, collectively, the Aggregate Initial Term Loan
Commitments and the Aggregate Specified Draw Term Loan Commitments.
“Aggregate Initial Term Loan Commitments” means, collectively, the Lenders’
obligations to make the Initial Term Loan to the Borrowers pursuant to Section
2.01(a) in an aggregate principal amount equal to $216,648,000.00.
“Aggregate Specified Draw Term Loan Commitments” means, collectively, the
Lenders’ obligations to make the Specified Draw Term Loan to the Borrowers
pursuant to Section 2.01(b) in an aggregate principal amount equal to
$64,000,000.00.
“Agreement” has the meaning specified in the introductory paragraph hereto.


2



--------------------------------------------------------------------------------





“Applicable Four-Quarter Period” means with respect to any date of
determination, the four-quarter period most recently ended on or prior to such
date for which internal financial statements are available.
“Applicable Facility” means the Initial Term Loan Facility or the Specified Draw
Term Loan Facility, as applicable.
“Applicable Percentage” means:
(a) in respect of the Initial Term Loan Facility, with respect to any Lender at
any time, (i) on or prior to the Closing Date, the percentage (carried out to
the ninth decimal place) of the Aggregate Initial Term Loan Commitments
represented by such Lender’s Initial Term Loan Commitment at such time, subject
to adjustment as provided in Section 2.12, and (ii) thereafter, the percentage
(carried out to the ninth decimal place) of the aggregate Initial Term Loans at
such time represented by the principal amount of such Lender’s Initial Term
Loans at such time, and
(b) in respect of the Specified Draw Term Loan Facility, with respect to any
Lender at any time, (i) on or prior to the Specified Draw Term Loan Funding
Date, the percentage (carried out to the ninth decimal place) of the Aggregate
Specified Draw Term Loan Commitments represented by such Lender’s Specified Draw
Term Loan Commitment at such time, subject to adjustment as provided in Section
2.12, and (ii) thereafter, the percentage (carried out to the ninth decimal
place) of the aggregate Specified Draw Term Loans at such time represented by
the principal amount of such Lender’s Specified Draw Term Loans at such time.
If the commitment of each Lender under an Applicable Facility to make Loans
under such Facility has been terminated pursuant to Section 8.02 or if the
Aggregate Initial Term Loan Commitments or Aggregate Specified Draw Term Loan
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments and to any Lender’s status
as a Defaulting Lender at the time of determination. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Lease Adjusted Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):
Applicable Rate
Pricing Level
Consolidated Total
Lease Adjusted Leverage Ratio
Eurodollar Rate +
Base Rate +
1
Less than 2.75 to 1.00
1.50%
0.50%
2
Less than 3.50 to 1.00 but greater than or equal to 2.75 to 1.00
1.75%
0.75%
3
Greater than or equal to 3.50 to 1.00
2.00%
1.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that (i) if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 3 shall apply as


3



--------------------------------------------------------------------------------





of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered and (ii) the Applicable Rate in
effect from the Closing Date through the first Business Day of the calendar
month immediately succeeding the date the Compliance Certificate with respect to
the fiscal quarter in which the Closing Date occurs is delivered (or, if not
timely delivered, the date such compliance certificate is required to be
delivered) pursuant to Section 6.02(a) shall be Pricing Level 3.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease; provided that (a) for purposes
of determining compliance with any provision of this Agreement, the
determination of whether a lease is to be treated as an operating lease or
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of Financial
Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent
such adoption would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
would not have been required to be so treated under GAAP as in effect on
December 31, 2015.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Automatic Debit Date” means the first Business Day of each calendar month
following the Closing Date, provided that if such day is not a Business Day, the
respective Automatic Debit Date shall be the next succeeding Business Day.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


4



--------------------------------------------------------------------------------





“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Blocked Account Agreement” means a control agreement reasonably satisfactory to
the Administrative Agent executed by an institution maintaining a deposit
account or securities account for a Loan Party (as defined in the Syndicated
Credit Agreement), to perfect the Revolving Administrative Agent’s Lien on such
account.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers’ Liabilities” has the meaning specified in Section 2.13(c).
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Captive Insurance Company” means any captive insurance company that is either
(A) formed by the Company or any of its Subsidiaries or (B) acquired by the
Company or any of its Subsidiaries or Affiliates in connection with any
Permitted Acquisition, in each case so long as the primary purpose of such
entity is providing self-insurance benefits to a Borrower or its Subsidiaries
and Affiliates.


5



--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means (a) the direct or indirect sale, transfer, conveyance
or other disposition, in one or a series of related transactions, of the voting
stock in the Company, the result of which is that a Person other than a
Permitted Holder becomes the beneficial owner, directly or indirectly of more
than 35% of the voting stock of the Company, measured by voting power rather
than number of shares, (b) a Change of Control as defined in the Indenture or
(c) a change of control under any indenture or any similar instrument evidencing
any refinancing, refunding, renewal or extension of any Subordinated
Indebtedness. As used herein, “Permitted Holder” means those direct and indirect
beneficial owners of the voting stock of the Company as of the Effective Date.
As used herein, voting stock of any Person as of any date means the capital
stock of such Person that at such date is entitled to vote in the election of
the Board of Directors of such Person.
“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.
“Closing Date Financed Properties” means those certain Financed Properties
described on Schedule 1.01(C).
“Code” means the Internal Revenue Code of 1986.
“Collateral” means, collectively, the interests in real property, fixtures,
related real property interests, related contracts and proceeds of the foregoing
in which a Lien is granted or purported to be granted pursuant to the Mortgages.
“Collateral Removal” means the removal of all or a portion of a Financed
Property from the Property Pool (and the release of any Liens of the
Administrative Agent (on behalf of the Lenders) on such Financed Property and
any Collateral related to such Financed Property, as applicable); provided that,
(i) there shall exist no Default or Event of Default at the time of any such
Collateral Removal, (ii) the Administrative Agent shall have received FIRREA
Appraisals of all Financed Properties which will remain after the removal of the
applicable Financed Property, each dated no more than twelve (12) months before
such Collateral Removal which evidence an aggregate Adjusted FIRREA Appraisal
Value for all Remaining Properties equal to at least the aggregate Initial
FIRREA Appraisal Value of the Initial Financed Properties, and (iii) the Company
shall have paid the administrative Agent a $7,500.00 collateral removal fee.
“Collateral Substitution” means the removal of all or a portion of a Financed
Property (such Financed Property or portion thereof, a “Removed Property”) from
the Property Pool (and the release of any Liens of the Administrative Agent (on
behalf of the Lenders) on such Removed Property and any Collateral related to
such Removed Property, as applicable) substantially simultaneously with, and in
any event on the same day as, the addition of a different Financed Property (the
“Added Property”) to the Property Pool; provided


6



--------------------------------------------------------------------------------





that, (i) there shall exist no Default or Event of Default at the time of any
such Collateral Substitution, (ii) any such Collateral Substitution shall be
subject to satisfaction of those requirements set forth in Section 4.03 and such
Added Property (and any Collateral related to such property) shall be subject to
a Mortgage and Real Estate Support Documents, (iii) in the event any Subsidiary
which owns the real property proposed to be Added Property in connection with
such Collateral Substitution is not an existing Borrower or Subsidiary
Guarantor, as the case may be, such Subsidiary shall have complied with the
provisions of Section 6.14 prior to or substantially simultaneously with the
addition of such proposed Added Property to the Property Pool, (iv) the Company
shall have paid all fees related to any such Collateral Substitution, and (v) in
the event of a Collateral Substitution for a portion of a Financed Property,
such substitution shall be effected in connection with a Permitted Financed
Property Disposition.
“Collateral Substitution Test” shall mean:
(i)     with respect to a Collateral Substitution of an entire Financed
Property, that the Administrative Agent shall have received a FIRREA Appraisal
of the Added Property dated no more than six (6) months before such Collateral
Substitution which evidences an Adjusted FIRREA Appraisal Value of the Added
Property equal to at least the Initial FIRREA Appraisal Value of the Removed
Property; and
(ii)     with respect to a Collateral Substitution of a portion of a Financed
Property (such Financed Property (including the respective Removed Property and
the respective Remaining Property) being referred to as, the “Subject Financed
Property”), that:
(x)    the Administrative Agent shall have received FIRREA Appraisals dated no
more than six (6) months before such Collateral Substitution of (1) the portion
of the Financed Property that will remain as Collateral after Collateral
Substitution (the “Remaining Property”) and (2) any Added Property proposed to
be added to the Property Pool in connection with such Collateral Substitution;
and
(y)    (1) the Adjusted FIRREA Appraisal Value of the Remaining Property, plus
the Adjusted FIRREA Appraisal Value of any such Added Property shall be equal to
at least the Initial FIRREA Appraisal Value of the Initial Financed Properties
or (2) in the event the proportionate amount of the Initial FIRREA Appraisal
Value associated with such Removed Property is readily identifiable by the
applicable initial FIRREA Appraisal for such Subject Financed Property (as
determined by the Administrative Agent), the Adjusted FIRREA Appraisal Value of
any such Added Property shall be equal to at least such readily identifiable
proportionate amount of such Initial FIRREA Appraisal Value (and in which case
of this clause (2), the FIRREA Appraisal referenced in clause (x)(1) above shall
not be required to be delivered to Lender).
“Commitment” means, as to each Lender, its obligation to make its portion of the
Initial Term Loan or the Specified Draw Term Loan, as applicable, to the
Borrowers pursuant to Section 2.01.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Account” means that certain account of the Company that is maintained
with Bank of America with an account number ending in 3354, as such account may
be replaced from time to time by written agreement of the Company and the
Administrative Agent.
“Company Guaranty” means that certain Company Guaranty Agreement executed by the
Company dated as of the Closing Date in favor of the Administrative Agent and
the Lenders, substantially in the form of Exhibit D, as supplemented, amended,
or modified from time to time.


7



--------------------------------------------------------------------------------





“Competitor” has the meaning set forth in Section 10.06(b)(v).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted Current Liabilities” means, as of any date of
determination, for the Company and its Subsidiaries (other than the Designated
Escrow Subsidiary) on a consolidated basis, the total of (a) the current
liabilities, plus (b) Permitted Floorplan Indebtedness to the extent not
reflected as a current liability, minus (c) to the extent included in current
liabilities in clause (a), any balloon, bullet or similar payment due under this
Agreement or any other Loan Document, or under any Permitted Real Estate Debt or
Subordinated Indebtedness, other than (in each case under this clause (c)) any
such balloon, bullet or similar payment due within one (1) fiscal quarter
following the date of determination.
“Consolidated Adjusted Funded Indebtedness” means, as of any date of
determination, for the Company and its Subsidiaries (other than the Designated
Escrow Subsidiary) on a consolidated basis, (a) Consolidated Funded Indebtedness
minus (b) Permitted Floorplan Indebtedness.
“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Company and its Subsidiaries (other than the Designated
Escrow Subsidiary) on a consolidated basis (including in any event any long-term
assets of discontinued operations held for sale which (x) are the subject of an
executed non-cancelable purchase and sale agreement between the applicable Loan
Party and a person which is not an Affiliate of any Loan Party and (y) the
applicable Loan Party intends, in good faith, to dispose of within 60 days of
such date of determination, but excluding in any event any other long-term
assets of discontinued operations held for sale).
“Consolidated Current Ratio” means, as of any date of determination, the ratio
of (a) the sum of, without duplication, Consolidated Current Assets plus
Available Unused Revolving Commitments plus the amount which as of such date
would be eligible and meets all conditions to be converted from the Used Vehicle
Floorplan Commitments or the New Vehicle Floorplan Commitments to Aggregate
Revolving Commitments pursuant to Section 2.14(c) of the Syndicated Credit
Agreement to (b) Consolidated Adjusted Current Liabilities.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries (other than the Designated Escrow Subsidiary), Consolidated EBITDAR
for such period minus Consolidated Rental Expense for such period.
“Consolidated EBITDAR” means, for any period, for the Company and its
Subsidiaries (other than the Designated Escrow Subsidiary), on a consolidated
basis, an amount equal to Consolidated Net Income for such period plus (a) the
following, without duplication, to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Expense for such period
(other than interest expense with respect to Permitted Floorplan Indebtedness),
(ii) the provision for Federal, state, local and foreign income Taxes payable by
the Company and its Subsidiaries on a consolidated basis for such period, (iii)
depreciation and amortization expense, (iv) other non-cash expenses reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, (v) all losses on and other expenses related to
repurchases of long-term Indebtedness, (vi) any expenses or charges related to
any issuance of Equity Interests, Investment, Acquisition, disposition,
recapitalization or the incurrence or repayment of Indebtedness (including any
refinancing thereof) and any amendment or modification to the terms of any such
transactions (in each case, whether or not successful), (vii) any fees, expenses
or other costs paid in


8



--------------------------------------------------------------------------------





connection with this Agreement, (viii) other non-recurring or unusual losses,
and (ix) Consolidated Rental Expense; minus (b) to the extent included in
calculating such Consolidated Net Income, (i) all non-cash items increasing
Consolidated Net Income for such period, (ii) all gains on repurchases of
long-term Indebtedness, (iii) other non-recurring or unusual gains; provided,
that the sum of clauses (a)(vi), (a)(vii) and (a)(viii) shall not exceed fifteen
percent (15%) of Consolidated EBITDAR for the applicable four-quarter period
(calculated after giving effect to any such add-backs).
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDAR for the
four fiscal quarter period most recently ending on or prior to such date for
which internal financial statements are available, less (ii) deemed capital
expenditures in an amount equal to $100,000 for each dealer location in
existence on such date, to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period (but excluding interest expense with respect to
Permitted Floorplan Indebtedness), plus (b) scheduled amortization during such
period of the principal portion of all indebtedness for money borrowed (other
than any balloon, bullet or similar principal payment which repays or refinances
such indebtedness in full) of the Company and its Subsidiaries on a consolidated
basis, plus (c) Consolidated Rental Expense for such period, less (d)
Consolidated Pro Forma Rent Savings for such period, plus (e) Taxes paid in cash
during such period by the Company and its Subsidiaries (other than the
Designated Escrow Subsidiary) (excluding, any such cash Taxes paid as a result
of any gains on repurchases of long-term Indebtedness), less (f) cash refunds of
Federal, state, local and foreign income Taxes received by the Company and its
Subsidiaries (other than the Designated Escrow Subsidiary) on a consolidated
basis during such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries (other than the Designated Escrow Subsidiary)
on a consolidated basis, the sum of (a) the outstanding principal amount of all
Indebtedness, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness (other than trade accounts payable incurred in the ordinary course
of business), (c) all direct reimbursement obligations arising under funded or
drawn letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such Subsidiary (or is expressly made with limited recourse to the Company or
such Subsidiary, in which case the amount of such Indebtedness (for the purpose
of determining Consolidated Funded Indebtedness) is limited to the extent of
such recourse).
“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries (other than the Designated Escrow Subsidiary) on a consolidated
basis, the sum of (a) all cash interest, premium payments, debt discount, fees,
charges and related expenses of the Company and its Subsidiaries in connection
with borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.


9



--------------------------------------------------------------------------------





“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries (other than the Designated Escrow Subsidiary) on a consolidated
basis, the net income of the Company and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.
“Consolidated Pro Forma Rent Savings” means the pro forma rent savings
associated with any leased properties purchased within the prior twelve-month
period, as determined for the Company and its Subsidiaries (other than the
Designated Escrow Subsidiary) on a consolidated basis.
“Consolidated Rental Expense” means, for any period, for the Company and its
Subsidiaries (other than the Designated Escrow Subsidiary) on a consolidated
basis, the aggregate amount of fixed and contingent rentals payable by the
Company and its Subsidiaries (other than the Designated Escrow Subsidiary) with
respect to leases of real and personal property (excluding capital lease
obligations) determined in accordance with GAAP for such period.
“Consolidated Secured Funded Indebtedness” means, as of any date of
determination, for the Company and its Subsidiaries (other than the Designated
Escrow Subsidiary) on a consolidated basis, the outstanding principal amount of
all Consolidated Funded Indebtedness that is secured by a Lien.
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of: (a) Consolidated Secured Funded Indebtedness as of the date of
determination to (b) Consolidated EBITDA during the Applicable Four-Quarter
Period.
“Consolidated Total Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of: (a) the sum of (i) Consolidated Adjusted Funded
Indebtedness as of the date of determination, minus (ii) the sum of (x) the
aggregate amount as of the date of determination of cash on the consolidated
balance sheet of the applicable Person and its Restricted Subsidiaries as of
such date (to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which any such Person
is a party) which cash is held in deposit accounts subject to Blocked Account
Agreements which ensure that the Revolving Administrative Agent has a first
priority, perfected Lien in such accounts and (y) the Floorplan Offset Amount
(if any) as of such date; plus (iii) six (6) times Consolidated Rental Expense
during the Applicable Four-Quarter Period (excluding Consolidated Rental Expense
relating to any real property acquired during such period to the extent any
lease on such property is terminated prior to or simultaneously with such
acquisition, but including as Consolidated Rental Expense the “rental payments”
for any real property disposed of and leased back to the Company or its
Subsidiaries during such period as if such sale-leaseback transaction had
occurred on and such “rental payments” began on the first day of such applicable
four fiscal quarter period) to (b) Consolidated EBITDAR for the Applicable
Four-Quarter Period.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of: (a) Consolidated Adjusted Funded Indebtedness as of the date of
determination minus the sum of (x) the aggregate amount as of the date of
determination of cash on the consolidated balance sheet of the applicable Person
and its Restricted Subsidiaries as of such date (to the extent the use thereof
for application to payment of Indebtedness is not prohibited by law or any
contract to which any such Person is a party) which is held in deposit accounts
subject to Blocked Account Agreements which ensure that the Revolving
Administrative Agent has a first priority, perfected Lien in such accounts and
(y) the Floorplan Offset Amount (if any) as of such date to (b) Consolidated
EBITDA for the Applicable Four-Quarter Period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


10



--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
the consummation of such Acquisition, the sum of the following (without
duplication): (i) the value of the Equity Interests of any Subsidiary to be
transferred in connection with such Acquisition, (ii) the amount of any cash and
fair market value of other property (excluding property of the type described in
clause (i) and the unpaid principal amount of any debt instrument) given as
consideration in connection with such Acquisition as reasonably determined by
the Company in good faith, (iii) the amount (determined by using the face amount
or the amount payable at maturity, whichever is greater) of any Indebtedness
assumed by the Company or any Subsidiary in connection with such Acquisition,
(iv) all additional purchase price amounts in the form of earnouts and other
contingent obligations that should be recorded on the financial statements of
the Company and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value of all other consideration (other than Equity Interests of the
Company) given by the Company or any Subsidiary in connection with such
Acquisition as reasonably determined by the Company in good faith; provided that
the Cost of Acquisition shall not include the purchase price of floored vehicles
acquired in connection with such Acquisition. For purposes of determining the
Cost of Acquisition for any transaction, the Equity Interests of the Company or
any Subsidiary shall be valued in accordance with GAAP.
“Credit Extension” means a Borrowing.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Company or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall


11



--------------------------------------------------------------------------------





be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company and each Lender promptly
following such determination.
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Designated Escrow Subsidiary” means a wholly-owned Subsidiary that is formed by
the Company or any of its Subsidiaries for the sole purpose of incurring
Indebtedness the proceeds of which will be subject to an escrow or other similar
arrangement; provided that upon the termination of all such escrow or similar
arrangements (but in any event no later than the consummation of the Project
Star Acquisition), such Subsidiary shall cease to constitute a “Designated
Escrow Subsidiary” hereunder and shall merge with and into the Company or one of
its Restricted Subsidiaries. Prior to its merger with and into such Person, the
Designated Escrow Subsidiary shall not own, hold or otherwise have any interest
in any material assets other than the proceeds of the applicable Indebtedness
incurred by the Designated Escrow Subsidiary and any cash or cash equivalents
invested in such Designated Escrow Subsidiary to cover interest and premium in
respect of such Indebtedness.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property pursuant to a
Division.


12



--------------------------------------------------------------------------------





“Disposition Proceeds” means, with respect to any Disposition, as at the date of
such Disposition, the sum of the following (without duplication): (i) the amount
of any cash and fair market value of other property received as consideration in
connection with such Disposition, (ii) all consideration amounts in the form of
earnouts and other contingent obligations that should be recorded on the
financial statements of the Company and its Subsidiaries in accordance with GAAP
in connection with such Disposition, (iii) all amounts received in respect of
covenants not to compete, consulting agreements that should be recorded on the
financial statements of the Company and its Subsidiaries in accordance with
GAAP, and other affiliated contracts in connection with such Disposition, and
(iv) the aggregate fair market value of all other consideration received by the
Company or any Subsidiary in connection with such Disposition; provided that the
Disposition Proceeds shall not include (a) the sale price of floored Vehicles
disposed of in connection with such Disposition or (b) any amount used to pay
off Liens (other than Liens created by the Loan Documents) on any property
disposed of in connection with such Disposition.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means February 7, 2020.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Issue” means, with respect to a Financed Property, any potential
or existing Environmental Liability relating to such Financed Property that is
identified in any environmental reports obtained by any Borrower as requiring
further remediation or investigation, including, without limitation, any
potential Environmental Liability of which any Borrower or any Borrower’s
environmental consultant becomes aware other than items that are de minimis in
nature (as determined by the Administrative Agent in its sole discretion).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


13



--------------------------------------------------------------------------------





“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equipment” has the meaning given such term in Section 9-102 of the UCC.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to


14



--------------------------------------------------------------------------------





time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
A Loan bearing interest at the Eurodollar Rate may be (a) borrowed on any day
(whether or not it is the first day of the applicable Interest Period) and (b)
repaid or converted to a different Type of Loan on any day (whether or not it is
the last day of an Interest Period) without giving rise to any additional
payment for “break funding” losses.
If such a comparable or successor rate is adopted, the Administrative Agent will
provide notice thereof to the Company.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, the joint and several liability of such Loan Party for, or the
grant by such Loan Party of a security interest to secure, such Swap Obligation
(or any Guarantee thereof or joint and several liability therefor) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.20 and any
other “keepwell, support or other agreement” for the benefit of such Loan Party
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guarantee of such Loan Party, the joint and several
liability of such Loan Party or a grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition. The
parties hereto agree that if any Loan Party has granted a Lien on any Collateral
of such Loan Party pursuant to any Collateral Document, the obligations secured
by such Lien shall exclude any Excluded Swap Obligation with respect to such
Loan Party, and such Collateral Document is hereby deemed amended to effect such
exclusion.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by


15



--------------------------------------------------------------------------------





net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (iii) or (c), amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Facilities” means the Initial Term Loan Facility and the Specified Draw Term
Loan Facility.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fee Letter” means the letter agreement, dated as of the Effective Date, among
the Company, the Administrative Agent and the Arranger.
“Financed Property” means a real property parcel (and improvements related
thereto) which (a) is owned in fee by a Borrower and located at or near a
dealership or otherwise used (or under development for us) for any activity
described in Section 6.20, (b) is located in any state of the United States of
America or the District of Columbia, and (c) is one of the properties identified
on Schedule 1.01(C) or Schedule 1.01(S). The Administrative Agent may revise
Schedule 1.01(C) from time to time to reflect any real property parcel that has
been added to the Property Pool, or any real property parcel that has been
removed from the Property Pool, from time to time.
“FIRREA Appraisal” means an appraisal of a Financed Property that is
commissioned by the Administrative Agent and satisfies the requirement of the
Federal Institutions Reform, Recovery and Enforcement Act or is otherwise
acceptable to the Administrative Agent in its sole discretion.


16



--------------------------------------------------------------------------------





“Flood Hazard Property” means any real property which is determined to be in an
area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.
“Flood Requirements” means the following, with respect to any Flood Hazard
Property, in each case in form and substance satisfactory to the Administrative
Agent and each Lender (such Lender approval not to be unreasonably withheld,
conditioned or delayed): (a) the applicable Loan Party’s written acknowledgment
of receipt of written notification from the Administrative Agent (i) as to the
fact that such real property is a Flood Hazard Property, (ii) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (iii) such other flood hazard
determination forms, notices and confirmations thereof as requested by the
Administrative Agent and naming the Administrative Agent as lender’s loss payee;
(b) copies of flood insurance policies or certificates of insurance of the
applicable Loan Parties in compliance with applicable laws and regulations and
naming the Administrative Agent as lender’s loss payee; and (c) property level
information sufficient for the Administrative Agent and each Lender to determine
the adequacy of flood insurance.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means (i) any Subsidiary not organized under the laws of
the United States, any state thereof, or the District of Columbia, (ii) any
Subsidiary of an entity described in the preceding clause (i), (iii) any
Subsidiary that is a disregarded entity for U.S. federal income tax purposes
that owns the capital stock or indebtedness of one or more Foreign Subsidiaries
or (iv) a Subsidiary substantially all of the assets of which are capital stock
or indebtedness of one or more Foreign Subsidiaries.
“Framework Agreement” means a framework agreement, in each case between the
Company or any Subsidiary and a manufacturer or distributor of Vehicles.
“Franchise Agreement” means any dealer franchise agreement, dealer sales and
service agreement or similar agreement.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


17



--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness (the “primary obligations”) payable or performable
by another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such primary obligations, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such primary
obligations of the payment or performance of such primary obligations, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such primary obligations, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such primary obligations of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any primary obligations of
any primary obligor, whether or not such primary obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such primary
obligation to obtain any such Lien). The amount of any Guarantee (other than a
Guarantee of the type described in clause (b) above) shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as reasonably determined by the guaranteeing Person in good
faith. The amount of any Guarantee of the type described in clause (b) above
shall be deemed to be an amount equal to the lesser of (x) the fair market value
of the property subject to such Lien and (y) the stated or determinable amount
of the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning. The term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.
“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.
“Guarantors” means, collectively, (a) the Company, (b) the Subsidiary
Guarantors, and (c) with respect to (i) Obligations owing by any Loan Party or
any Subsidiary of a Loan Party under any Swap Contract and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guarantee
with respect to all Swap Obligations, each Borrower.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VI or VII, is a Lender or an Affiliate of
a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party
to a Swap Contract not prohibited under Article VI or VII, in each case, in its
capacity as a party to such Swap Contract.
“Immaterial Subsidiary” means each direct or indirect Subsidiary of the Company
that either (a) has total assets (including Equity Interests in other Persons)
of less than 2.5% of the total assets of the Company and its Subsidiaries
(calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 6.01(a) or (b) (or if prior to delivery of any
financial statements pursuant to such Sections, then calculated based on the
Audited Financial Statements) or (B) contributes less than 2.5% to Consolidated
EBITDA (calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have


18



--------------------------------------------------------------------------------





received financial statements required to be delivered pursuant to Sections
6.01(a) or (b) (or if prior to delivery of any financial statements pursuant to
such Sections, then calculated based on the Audited Financial Statements). In
the event that either (x) the total assets of all Immaterial Subsidiaries equals
or exceed 5% of the total assets of the Company and its Subsidiaries (calculated
as of the most recent fiscal period with respect to which the Administrative
Agent shall have received financial statements required to be delivered pursuant
to Sections 6.01(a) or (b) (or if prior to delivery of any financial statements
pursuant to such Sections, then calculated based on the Audited Financial
Statements) or (y) the total contribution of all Immaterial Subsidiaries to
Consolidated EBITDA exceeds 5% of Consolidated EBITDA (calculated as of the most
recent fiscal period with respect to which the Administrative Agent shall have
received financial statements required to be delivered pursuant to Sections
6.01(a) or (b) (or if prior to delivery of any financial statements pursuant to
such Sections, then calculated based on the Audited Financial Statements), as
the case may be, the Company will designate Subsidiaries which would otherwise
constitute Immaterial Subsidiaries to be excluded from qualifying as Immaterial
Subsidiaries until the total assets and total contribution to Consolidated
EBITDA of all Subsidiaries constituting Immaterial Subsidiaries are, in each
case, less than or equal to such 5% thresholds.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than (i) 90 days after the
original specified due date thereof, or (ii) if such trade account payable has
no specified due date, 120 days after the date on which such trade account
payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.


19



--------------------------------------------------------------------------------





For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness of
the type described in clause (e) above to the extent the recourse for such
Indebtedness is limited to recourse against the property subject to the Lien
described in clause (e) shall be deemed to be an amount equal to the lesser of
(x) the fair market value of the property subject to such Lien and (y) the
outstanding amount if indebtedness secured by such Lien. The term “Indebtedness”
shall not include (x) customer deposits and interest payable thereon in the
ordinary course of business or (y) indebtedness to the extent that it has been
defeased or satisfied and discharged in accordance with the terms of the
documents governing such indebtedness; provided that (i) to the extent the
deposit of assets with the applicable holders (or trustee on behalf of such
holders) is required in connection with the defeasance or satisfaction and
discharge of such indebtedness, such assets are limited to cash and cash
equivalents and (ii) none of the assets associated with such defeasance, or any
income earned on such assets, shall be included in the calculation of any
financial covenant or ratio or incurrence test hereunder, any borrowing base
hereunder or the Prepayment Test Amount.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indenture” means that certain Indenture, dated as of December 4, 2014 (as
amended, supplemented and otherwise modified prior to the date hereof, and as
further amended, supplemented or otherwise modified from time to time to the
extent permitted hereunder), governing the $600,000,000 aggregate principal
amount of outstanding 6.0% Senior Subordinated Notes due 2024 of the Company.
“Information” has the meaning specified in Section 10.07.
“Initial Financed Property” means each Financed Property as it existed at the
time it was financed by a Loan on the Closing Date (or, in the case of the
Specified Financed Property, the Specified Draw Term Loan Funding Date).
“Initial FIRREA Appraisal Value” means, with respect to any Initial Financed
Property, the Adjusted FIRREA Appraisal Value applicable to such Initial
Financed Property on the Closing Date (or, in the case of the Specified Financed
Property, the Specified Draw Term Loan Funding Date).
“Initial Term Loan” has the meaning specified in Section 2.01(a).
“Initial Term Loan Commitment” means as to each Lender, its obligation to make
its portion of the Initial Term Loan to the Borrowers pursuant to Section
2.01(a) in an aggregate principal amount equal to the amount set forth opposite
such Lender’s name on Schedule 2.01. The initial aggregate amount of the Initial
Term Loan Commitments is $216,648,000.00.
“Initial Term Loan Facility” means the term loan facility described in Section
2.01(a) providing for the Initial Term Loan to the Borrowers by the Lenders on
the Closing Date.


20



--------------------------------------------------------------------------------





“Insurance and Condemnation Event” means the receipt by any Loan Party or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking, expropriation or
similar event with respect to all or any portion of any Financed Property.
“Interest Payment Date” means the Automatic Debit Date.
“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
less any principal repayments or return of capital actually received in cash
from such Investment.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means each Joinder Agreement, substantially in the form of
Exhibit G, executed and delivered by a Subsidiary or any other Person to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to
Section 6.14.
“Landlord Waiver” means, as to any leasehold interest of a Loan Party, a
landlord estoppel and agreement executed by the landlord of such leasehold
interest, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lease” means each operating lease or capital lease of all or any portion of a
Financed Property, including but not limited to those leases set forth on
Schedule 5.28 (it being understood that such Schedule may be updated by the
Company after the Effective Date and on or prior to the Closing Date to reflect
the consummation of transactions pursuant to the Project Star Acquisitions
Documents or other updates, subject to the Administrative Agent’s approval, such
approval not to be unreasonably withheld or delayed).
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


21



--------------------------------------------------------------------------------





“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(c).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” has the meaning specified in Section 2.01(b).
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Note, each Mortgage, each other Security Instrument, the Guaranties, the
Fee Letter, and any amendments, modifications or supplements hereto or to any
other Loan Document or waivers hereof or to any other Loan Document.
“Loan Notice” a request by Borrowers for a Borrowing, or conversion of Loans
from one Type to the other, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company, as agent for the Borrowers.
“Loan Parties” means, collectively, the Company, each Borrower, each Guarantor,
and each Person (other than the Administrative Agent, any Lender or any landlord
executing a Landlord Waiver) executing a Security Instrument.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Manufacturer” means the manufacturer of, or a manufacturer-appointed wholesale
distributor of, inventory.
“Material Acquisition” means any Acquisition by the Company or any Subsidiary
that (a) has a Cost of Acquisition greater than $75,000,000, or (b) the Company
has determined (in its sole discretion) to constitute a Material Acquisition.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Company and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of ability of the
Loan Parties taken as a whole to perform their respective obligations under the
respective Loan Documents to which any of them is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Loan Parties taken as a whole of the Loan Documents.


22



--------------------------------------------------------------------------------





“Material Disposition” means any Disposition by the Company or any Subsidiary
that (a) has Disposition Proceeds greater than $50,000,000, (b) results in a
decrease in the aggregate of the Revolving Borrowing Base or the Used Vehicle
Floorplan Borrowing Base by more than ten percent (10%) or (c) the Company has
determined (in its sole discretion) to constitute a Material Disposition.
“Material Lease” means each Lease other than any such Lease (a) with a tenant
which is not a Loan Party, (b) which covers a de minimis portion of the square
footage of the applicable Financed Property, and (c) which does not interfere
with the Administrative Agent’s rights to access or to undertake foreclosure or
other rights or remedies with respect to the applicable Financed Property.
“Maturity Date” means the seventh anniversary of the Closing Date (it being
understood that upon the occurrence of the Closing Date, the Administrative
Agent shall notify the Company and each Lender of the Maturity Date).
“Memorandum of Lease” means each memorandum of lease of all or any portion of a
Financed Property.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Permitted Liens” means, with respect to any Financed Property, the
“Permitted Liens” as defined in the Mortgage for such Financed Property.
“Mortgaged Property” means, with respect to any Financed Property, the
“Mortgaged Property” as defined in the Mortgage related to such Financed
Property.
“Mortgages” means, collectively, the mortgages, deeds of trust or security deeds
now or hereafter securing the Obligations and encumbering any portion of the
Collateral in favor of, or for the benefit of, the Administrative Agent, each in
form and substance satisfactory to the Administrative Agent and the Company, in
each case, as amended, supplemented or otherwise modified from time to time.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, any
issuance of Equity Interests, Investment, Acquisition, or the incurrence or
repayment of Indebtedness, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees, and sales commissions), (b) taxes paid or payable as a result
thereof and (c) in the case of any Disposition, the amount necessary to retire
any Indebtedness secured by a Permitted Lien (ranking senior to any Lien of the
Administrative Agent) on the related property; it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash or cash equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party or any Subsidiary in any Disposition, any issuance of
Equity Interests, Investment, Acquisition, or the incurrence or repayment of
Indebtedness.




23



--------------------------------------------------------------------------------





“New Vehicle” means a Vehicle which has (x) never been owned except by a
manufacturer, distributor or dealer and (y) except in the case of a Vehicle
which otherwise qualifies as a Demonstrator, Rental Vehicle or other mileaged
Vehicle, has never been registered.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing the portion of the Initial Term Loan and the Specified Draw Term Loan
made by such Lender, substantially in the form of Exhibit B or such other form
as may be agreed to by the Administrative Agent and the Company.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Secured Hedge Agreement, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, that Obligations of a Loan
Party shall exclude any Excluded Swap Obligation with respect to such Loan
Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).
“Participant” has the meaning specified in Section 10.06(d).


24



--------------------------------------------------------------------------------





“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate or with respect to which the Company or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any Acquisition permitted by Section 7.19.
“Permitted Disposition” means any Disposition permitted by Section 7.05.
“Permitted Financed Property Disposition” means a sale of a Financed Property in
whole or in part by a Borrower, provided that (i) such Financed Property is sold
at a time when no Default or Event of Default exists, (ii) such sale shall be on
fair and reasonable terms substantially as favorable to such Borrower as would
be obtainable by such Borrower at the time in an arm’s-length commercial
transaction, (iii) substantially simultaneously with such sale, such Borrower
shall either (x) repay to the Lenders in full the entire outstanding principal
balance of the Loan associated with such Financed Property and all accrued and
unpaid interest and any fees associated therewith or (y) effectuate a Collateral
Substitution or Collateral Removal pursuant to the terms and conditions of this
Agreement, (iv) in the event of any such Collateral Substitution, the Collateral
Substitution Test shall have been met and (v) in the event of any such
Collateral Removal, the requirements set forth in the definition thereof shall
have been met.
“Permitted Real Estate Debt” means that certain Indebtedness described on
Schedule 1.01(P-1), and any other Indebtedness (other than Swap Contracts) of a
Syndicated Loan Party (i) secured solely by real property, fixtures, related
real property rights, related contracts and proceeds of the foregoing, owned by
such Syndicated Loan Party, and (ii) for which no Person other than the obligor
of such Indebtedness, the Company or any Subsidiary which is a Syndicated Loan
Party has any liability with respect to such Indebtedness, in each case of
clauses (i) and (ii), so long as (x) the aggregate amount of all Permitted Real
Estate Debt outstanding at any time shall not exceed eighty-five percent (85%)
of the value of the real property securing such Indebtedness, as evidenced by
the respective appraisals of the real property ordered in connection with
obtaining such Indebtedness, (y) the amount of any Permitted Real Estate Debt
relating to a particular parcel of real property shall not exceed one hundred
percent (100%) of the value of such parcel securing such Indebtedness, as
evidenced by the respective appraisal of such parcel ordered in connection with
obtaining such Indebtedness, and (z) upon the request of the Administrative
Agent, the Company shall promptly deliver to the Administrative Agent a copy of
any appraisal described in clause (x) or (y) above.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.


25



--------------------------------------------------------------------------------





“Platform” has the meaning specified in Section 6.02.
“Principal Amortization Payment Date” means (a) with respect to the Initial Term
Loan, the first Business Day of each January, April, July and October commencing
July 1, 2020 and the Maturity Date, and (b) with respect to the Specified Draw
Term Loan (if any), the first Business Day of each January, April, July and
October after the Specified Draw Term Loan Funding Date (if any) and the
Maturity Date.
“Pro Forma Compliance” means,
(i)    with respect to any event that requires Pro Forma Compliance under this
Agreement (each, a “Pro Forma Determination Event”) other than as set forth in
clause (ii) or (iii) below, that the Company and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.11
(calculated as if such Pro Forma Determination Event had occurred on the first
day of the four fiscal quarter period ending on the last day of the most recent
fiscal quarter in respect of which financial statements have been delivered
pursuant to Section 6.01(a) or (b)),
(ii)    with respect to any Restricted Payment to be made on any date (any such
date, an “Applicable Restricted Payment Date”) as contemplated by Section 7.10,
that the Company and its Subsidiaries will be in pro forma compliance with the
financial covenants set forth in Section 7.11 as of the last day of the most
recent fiscal quarter in respect of which financial statements have been
delivered pursuant to Section 6.01(a) or (b), such financial covenants being
calculated on a pro forma basis as if such Restricted Payment (and any other
Restricted Payment made on the Applicable Restricted Payment Date or at any time
since the last day of such fiscal quarter) had been made on the last day of such
fiscal quarter, and
(iii)    with respect to any prepayment of Subordinated Indebtedness to be made
on any date (any such date, an “Applicable Prepayment Date”) as contemplated by
Section 7.16, that the Company and its Subsidiaries will be in pro forma
compliance with the financial covenants set forth in Section 7.11 as of the last
day of the fiscal quarter which includes the Applicable Prepayment Date as well
as the last day of each of the three fiscal quarters succeeding the fiscal
quarter containing the Applicable Prepayment Date, in each case (x) calculated
as if such prepayment had occurred on the first day of the fiscal quarter which
includes the Applicable Prepayment Date and (y) based on projected financial
statements delivered to the Administrative Agent which do not reflect material
and adverse changes in growth or turnover assumptions of trading assets or
accounts payable as compared to the most recent financial statements delivered
pursuant to Sections 6.01(a) or (b). Pro forma calculations made pursuant to
this definition that require calculations of Consolidated EBITDAR on a pro forma
basis will be made in accordance with Section 1.04(d).
“Pro Forma Compliance Certificate” means, with respect to any event, a duly
completed Compliance Certificate demonstrating the pro forma calculations of the
items set forth in the Compliance Certificate on a pro forma basis in accordance
with the definition of “Pro Forma Compliance.”
“Project Star Acquisition” has the meaning specified in the recitals hereto.
“Project Star Acquisition Agreement” has the meaning specified in the recitals
hereto.
“Project Star Acquisition Documents” has the meaning specified in the recitals
hereto.
“Project Star Acquisition Indebtedness” has the meaning specified in the
recitals hereto.
“Project Star Acquisition Indebtedness Documents” has the meaning specified in
the recitals hereto.


26



--------------------------------------------------------------------------------





“Project Star Sellers” has the meaning specified in the recitals hereto.
“Property Pool” means, collectively, as of any date, the Financed Properties
constituting Collateral as of such date.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Service Loaner Program” means any program with any Manufacturer, or
the financial affiliate of such Manufacturer, pursuant to which the Company or
any Subsidiary finances New Vehicles under such program, which New Vehicles are
used by the Company or such Subsidiary as Rental Vehicles.
“Real Estate Support Documents” means, for each Financed Property, (a) an ALTA
lender’s title insurance policy, or a commitment to issue such title insurance
policy, in an amount reasonably acceptable to the Administrative Agent (provided
that the amount of such policy is not less than 100% of the portion of the
original Loan made with respect to such Financed Property), insuring the
Administrative Agent’s interest in the Financed Property, subject only to
exceptions for Mortgage Permitted Liens and together with such customary
endorsements as the Administrative Agent may reasonably require (each and
collectively, the “Title Policy”), from a nationally recognized title insurance
company (the “Title Company”) reasonably acceptable to the Administrative Agent,
an ALTA land survey of such Financed Property, for which all necessary fees (if
applicable) have been paid, zoning reports, appraisals (including FIRREA
Appraisals), environmental reports (including Phase I and if requested by the
Administrative Agent, Phase II environmental assessments) and other
mortgage-related documents, as the Administrative Agent may reasonably request,
(b) a lessee estoppel, subordination and attornment agreement in substantially
the form attached hereto as Exhibit H, or such other form as the Administrative
Agent may accept in its sole discretion, (c) third party consents, life of loan
flood zone determinations, and evidence of flood insurance (if required), as the
Administrative Agent may reasonably request; and (d) such lessee’s affidavits
and opinions of local counsel with respect to the Mortgages as the
Administrative Agent may reasonably request. Each Phase I or Phase II
environmental assessment described above shall be (i) prepared by an
environmental expert acceptable to the Administrative Agent and (ii) dated as of
a date within twelve (12) months (or such longer period agreed to by the
Administrative Agent in its sole discretion) before the Closing Date (or, if the
applicable Financed Property is an Added Property, a date within twelve (12)
months (or such longer period agreed to by the Administrative Agent in its sole
discretion) before the date of addition of such property to the Property Pool).
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.
“Related Agreements” has the meaning specified in Section 2.13(d).


27



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Remaining Property” has the meaning specified in the definition of “Collateral
Substitution Test”.
“Removal Event” has the meaning specified in the definition of “Syndicated
Credit Agreement”.
“Removed Property” has the meaning specified in the definition of “Collateral
Substitution”.
“Rental Vehicle” means a New Vehicle less than two years old owned by a New
Vehicle Borrower and purchased directly from a manufacturer as a New Vehicle and
that is used as a service or daily loaner vehicle or is periodically subject to
a rental contract with customers of the New Vehicle Borrower for loaner or
rental periods of up to sixty (60) consecutive days or is used by dealership
personnel in connection with parts and service operations. Rental Vehicles may
be registered with applicable Governmental Authorities in the ordinary course of
business.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders whose
Commitments aggregate more than 50% of the Aggregate Commitments, provided that,
if the Commitment of each Lender to make Loans has been terminated pursuant to
Section 2.01 or Section 8.02, the Commitments shall be calculated based on the
Total Outstandings; provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s or any Subsidiary’s stockholders,
partners or members (or the equivalent Person thereof).


28



--------------------------------------------------------------------------------





“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) is not an Immaterial Subsidiary, is not a Captive Insurance Company and
is not the Designated Escrow Subsidiary, (ii) owns or operates a dealership or
(iii) owns any real estate used in the operation of a dealership.
“Revolving Administrative Agent” has the meaning specified in the definition of
Syndicated Credit Agreement.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Security Instruments.
“Security Instruments” means, collectively or individually as the context may
indicate, any Mortgage, any Joinder Agreement, and all other agreements,
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which any Borrower, any other Loan Party, or any other Person shall
grant or convey to the Administrative Agent, for the benefit of the Secured
Parties a Lien in, or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations and any other
obligation under any Loan Document.
“Specified Acquisition Agreement Representations” means the representations made
by the Project Star Sellers in the Project Star Acquisition Agreement that are
material to the interests of the Administrative Agent or the Lenders, but only
to the extent that the Company or any of the Company’s affiliates have the right
to terminate the Company’s or such affiliate’s obligations under the Project
Star Acquisition Agreement or to decline to consummate the Project Star
Acquisition as a result of a breach of such representations in the Project Star
Acquisition Agreement without liability to the Company or such affiliate.
“Specified Draw Term Loan” has the meaning set forth in Section 2.01(b).
“Specified Draw Term Loan Facility” means the term loan facility described in
Section 2.01(b) providing for the Specified Draw Term Loan to the Borrowers by
the Lenders on the Specified Draw Term Loan Funding Date (if any).
“Specified Draw Term Loan Funding Date” has the meaning set forth in Section
2.01(b).


29



--------------------------------------------------------------------------------





“Specified Draw Term Loan Availability Period” means, with respect to the
Specified Draw Term Loan Commitments, the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the Specified Draw
Termination Date, and (c) the date of termination of the commitment of each
Lender to make Loans pursuant to Section 8.02.
“Specified Draw Term Loan Commitment” means, as to each Lender, its obligation
to make its portion of the Specified Draw Term Loan to the Borrowers pursuant to
Section 2.01(b) and the other terms and conditions of this Agreement, in the
principal amount set forth opposite such Lender’s name on Schedule 2.01, as such
amounts may be adjusted from time to time in accordance with this Agreement. The
initial aggregate amount of the Specified Draw Term Loan Commitments is
$64,000,000.00.
“Specified Draw Termination Date” means May 31, 2020.
“Specified Event of Default” means an Event of Default arising under any or all
of Sections 8.01(a), 8.01(f), or 8.01(g).
“Specified Financed Property” means that certain Financed Property described on
Schedule 1.01(S).
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.20).
“Specified Representations” means the representations and warranties (including
to the extent incorporated by reference in other Loan Documents) set forth in
Section 5.01(a), Section 5.01(b)(ii) (solely with respect to corporate, limited
liability company or partnership power and authority), Section 5.02 (solely with
respect to authorization of execution, delivery and performance of the Loan
Documents by corporate or other organizational action), Section 5.02(a), Section
5.02(b)(i) (solely with respect to material Franchise Agreements or Framework
Agreements, material lease agreements and other material agreements with
manufacturers or distributors of Vehicles), Section 5.04, Section 5.06(a),
Section 5.14, Section 5.21, Section 5.22, Section 5.25, and Section 5.26.


“Subordinated Indebtedness” means all Subordinated Indenture Indebtedness and
all other Indebtedness of the Company or its Subsidiaries which (a) is
subordinated to the Obligations contained herein in a manner reasonably
acceptable to the Administrative Agent or has subordination terms substantially
similar to those in the Indenture, (b) without limitation of any other provision
herein (including Section 7.16), does not require any payment of principal (or
give the holder thereof any rights to require repurchase of such Indebtedness
through put rights or otherwise) prior to the date that is 30 days after the
Maturity Date (other than reasonable and customary prepayment, redemption,
repurchase or defeasance obligations in connection with (i) sales of assets (so
long as the terms relating thereto are not materially less favorable to the Loan
Parties than the comparable terms governing the Subordinated Indenture
Indebtedness), (ii) a change in control and (iii) the exercise of remedies in
connection with the occurrence of an event of default), (c) such other
Indebtedness has interest rates and fees that are not in excess of the rates and
fees standard in the market at the time such Indebtedness is incurred as
determined by the Company in good faith, (d) has, or the Administrative Agent
(in its reasonable discretion after Reasonable Review (defined below)) has
determined that such Indebtedness has, standstill and blockage provisions with
regard to payments and enforcement actions that are no more adverse to the
Lenders than those in the Indenture, and (e) the terms relating to amortization,
maturity, collateral (if any), and other material terms of such Indebtedness and
of any agreement entered into and of any instrument issued in connection
therewith, taken as a whole, are not materially less favorable to the Loan
Parties than the terms of the Indenture, in each case as determined by the
Company in good faith. For the purposes of clause (d) above, “Reasonable Review”
means that the


30



--------------------------------------------------------------------------------





Administrative Agent has had the opportunity and reasonable time to review
copies of the definitive documentation for such Indebtedness, which copies have
been provided to the Administrative Agent by the Company or its Subsidiaries.
“Subordinated Indenture Indebtedness” means Indebtedness of the Company or any
of its Subsidiaries incurred or outstanding under the Indenture, whether
incurred before or after the Closing Date.
“Subordination and Attornment Agreement” has the meaning specified in Section
7.23.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and shall include, without limitation, the Unrestricted
Subsidiaries.
“Subsidiary Guarantors” means, collectively, all Subsidiaries executing the
Subsidiary Guaranty on the Closing Date and all other Subsidiaries that enter
into a Joinder Agreement as a Subsidiary Guarantor.
“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement made by the
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit E as supplemented from time to time by
execution and delivery of Joinder Agreements pursuant to Section 6.14 and as
otherwise supplemented, amended, or modified from time to time.
“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndicated Borrower” means a “Borrower” as defined in the Syndicated Credit
Agreement.


31



--------------------------------------------------------------------------------





“Syndicated Credit Agreement” means that certain Third Amended and Restated
Credit Agreement dated as of September 25, 2019 among the Company, as a
Borrower, certain of its Subsidiaries as Vehicle Borrowers, Bank of America,
N.A., as Administrative Agent (in such capacity, the “Revolving Administrative
Agent”), Revolving Swing Line Lender, New Vehicle Floorplan Swing Line Lender
and Used Vehicle Floorplan Swing Line Lender and L/C Issuer, and the other
lenders party thereto, as the same Third Amended and Restated Credit Agreement
may be amended, amended and restated, modified, supplemented or replaced from
time to time, provided, that, at the time upon which Bank of America (i) is no
longer the Revolving Administrative Agent or (ii) is no longer the left-lead
arranger (either event of clause (i) or (ii) above being hereinafter referred to
as a “Removal Event”) under such facility (including any such replacement
facility), any references herein to the Syndicated Credit Agreement shall be to
the Syndicated Credit Agreement as in effect immediately prior to such Removal
Event. In the event that (x) all outstanding loans and other obligations under
the then existing Syndicated Credit Agreement have been paid in full (other than
(1) contingent indemnification obligations as to which no claim has been made
and (2) obligations and liabilities under secured hedge agreements as to which
arrangements satisfactory to the applicable hedge bank have been made), (y) all
commitments under such Syndicated Credit Agreement have terminated and (z) such
Syndicated Credit Agreement has not been replaced by a credit agreement that
constitutes a Syndicated Credit Agreement (such event satisfying all of
conditions (x), (y) and (z) being referred to as an “SCA Termination Event”),
any references herein to the Syndicated Credit Agreement shall be to the
Syndicated Credit Agreement as in effect immediately prior to such SCA
Termination Event.
“Syndicated Loan Document” means a “Loan Document” as defined in the Syndicated
Credit Agreement.
“Syndicated Loan Party” means a “Loan Party” as defined in the Syndicated Credit
Agreement.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $35,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments of such Lender at such time, plus the aggregate principal
amount at such time of such Lender’s outstanding Loans.
“Total Outstandings” means, on any date, the aggregate outstanding principal
amount of all Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York,


32



--------------------------------------------------------------------------------





“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiaries” means all Subsidiaries of the Company other than the
Restricted Subsidiaries.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Used Vehicle” means a Vehicle other than a New Vehicle.
“Vehicle” means any automobile or truck approved for highway use by any State of
the United States.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Any capitalized terms used herein but not
defined herein that are defined in the UCC shall have the respective meanings
assigned to such terms in the UCC. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


33



--------------------------------------------------------------------------------





(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. Any additions to or exclusions from the
computation of any financial item based upon FASB ASC 825 or FASB ASC 470-20
shall be detailed on the Compliance Certificate delivered pursuant to Section
6.02(a).
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding anything else set forth herein, (i) any
lease that was or would have been treated as an operating lease under GAAP as in
effect on the Closing Date that would become or be treated as a capital lease
solely as a result of a change in GAAP after the Closing Date shall always be
treated as an operating lease for all purposes and at all times under this
Agreement and (ii) the determination of whether a lease is to be treated as an
operating lease or capital lease shall be made without giving effect to any
change in accounting for leases pursuant to GAAP resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015; provided that, the Company shall
nonetheless provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


34



--------------------------------------------------------------------------------





(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d)    Pro Forma Treatment of Acquisitions and Dispositions. Consolidated
EBITDAR will be calculated after giving pro forma effect to any Material
Dispositions or Material Acquisitions occurring during the relevant period, or
after the relevant period and on or prior to the date of determination, as if
such dispositions or acquisitions occurred on the first day of such period, and
which may include such adjustments as are permitted under Regulation S-X of the
SEC; provided that any such pro forma adjustment of Consolidated EBITDAR shall
not result in an increase of more than 10% of Consolidated EBITDAR prior to such
adjustment (the “10% EBITDAR Cap”), unless (a) the Company provides to the
Administrative Agent (i) the supporting calculations for such adjustment and
(ii) such other information as the Administrative Agent may reasonably request
to determine the accuracy of such calculations, or (b) the Administrative Agent
(in its sole discretion) otherwise consents to such increase in excess of the
10% EBITDAR Cap.
If the calculation of Consolidated EBITDAR for any period gives pro forma effect
to any disposition or acquisition, the other elements of the Consolidated Fixed
Charge Coverage Ratio and Consolidated Total Lease Adjusted Leverage Ratio will
also be calculated after giving pro forma effect to such acquisition or
disposition, provided that if the pro forma adjustment of Consolidated EBITDAR
resulting from such disposition or acquisition is limited as a result of the 10%
EBITDAR Cap, then the pro forma adjustment to any other element of the
Consolidated Fixed Charge Coverage Ratio or the Consolidated Total Lease
Adjusted Leverage Ratio, as applicable, will likewise be limited on a
proportional basis so that the amount of any other adjustment will be reduced by
the same percentage as the reduction in the amount of adjustment to Consolidated
EBITDAR, and provided further, in any event, that any such pro forma adjustment
of the numerator of the Consolidated Total Lease Adjusted Leverage Ratio (or the
denominator of the Consolidated Fixed Charge Coverage Ratio) will not result in
a decrease of more than 10% to the amount of such numerator (or denominator)
prior to such adjustment (the “Applicable 10% Cap”) unless (A) the Company
provides to the Administrative Agent (1) the supporting calculations for such
adjustment and (2) such other information as the Administrative Agent may
reasonably request to determine the accuracy of such calculations, or (B) the
Administrative Agent (in its sole discretion) otherwise consents to such
decrease in excess of the Applicable 10% Cap. If in connection with any Material
Acquisition, the Company or any Subsidiary acquires associated real estate,
eliminating any leases on the real estate being acquired or any leases of a
Subsidiary being acquired, then the rent associated with those leases will not
be included in the numerator of the Consolidated Total Lease Adjusted Leverage
Ratio.
(e)    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.04    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.05    Interest Rates. The Administrative Agent and the Lenders do not warrant,
nor accept responsibility, nor shall the Administrative Agent or any of the
Lenders have any liability with respect to the administration, submission or any
other matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including,


35



--------------------------------------------------------------------------------





without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
1.06    References to Defined Terms in the Syndicated Credit Agreement. The
following terms shall have the meanings assigned thereto in the Syndicated
Credit Agreement:
(i)    Aggregate New Vehicle Floorplan Commitments,
(ii)    Aggregate Revolving Commitments,
(iii)    Aggregate Used Vehicle Floorplan Commitments,
(iv)    Available Unused Revolving Commitments,
(v)    Demonstrator,
(vi)    Excluded Property,
(vii)    Floorplan Offset Amount,
(viii)    Limited Condition Acquisition,
(ix)    New Vehicle Floorplan Commitments,
(x)    Permitted Floorplan Indebtedness,
(xi)    Permitted FMCC Floorplan Indebtedness,
(xii)    Permitted Service Loaner Indebtedness,
(xiii)    Prepayment Test Amount,
(xiv)    Prepayment Test Amount Certificate,
(xv)    Pro Forma Prepayment Test Amount,
(xvi)    Pro Forma Revolving Borrowing Base Certificate,
(xvii)    Pro Forma Used Vehicle Floorplan Borrowing Base Certificate,
(xviii)    Qualified Sale/Leaseback Transaction,
(xix)    Revolving Borrowing Base,
(xx)    Revolving Commitments,
(xxi)    Service Loaner Intercreditor Agreement,
(xxii)    Total New Vehicle Floorplan Outstandings,


36



--------------------------------------------------------------------------------





(xxiii)    Total Revolving Outstandings,
(xxiv)    Total Used Vehicle Floorplan Outstandings,
(xxv)    Used Vehicle Floorplan Borrowing Base, and
(xxvi)    Used Vehicle Floorplan Commitments.
1.07    Limited Condition Acquisition. In the event that the Company notifies
the Administrative Agent in writing that any proposed Acquisition is a Limited
Condition Acquisition and that the Company wishes to test the conditions to such
Limited Condition Acquisition and the availability of the Indebtedness incurred
in connection with such Limited Condition Acquisition in accordance with this
Section, then, notwithstanding anything to the contrary herein or in any other
Loan Document, the following provisions shall apply:
(a)    any condition to such Limited Condition Acquisition or such Indebtedness
that requires that no Default or Event of Default shall have occurred and be
continuing at the time of such Acquisition or the incurrence of such
Indebtedness, shall be satisfied if (i) no Default or Event of Default shall
have occurred and be continuing at the time of the execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such Limited Condition Acquisition and (ii) no Specified Event of Default shall
have occurred and be continuing both immediately before and immediately after
giving effect to such Limited Condition Acquisition and the incurrence of such
Indebtedness;
(b)    any condition to such Limited Condition Acquisition or such Indebtedness
that the representations and warranties in this Agreement and the other Loan
Documents shall be true and correct at the time of such Acquisition or the
incurrence of such Indebtedness shall be subject to customary “SunGard” or other
customary applicable “certain funds” conditionality provisions (including,
without limitation, a condition that the representations and warranties under
the relevant agreements relating to such Limited Condition Acquisition as are
material to the Lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Company or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure of those representations
and warranties to be true and correct), so long as (i) all representations and
warranties in this Agreement and the other Loan Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such Acquisition and (ii) all Specified
Representations are true and correct both immediately before and immediately
after giving effect to such Limited Condition Acquisition and the incurrence of
such Indebtedness;
(c)    any financial ratio test or condition to such Limited Condition
Acquisition or the incurrence of such Indebtedness, may upon the written
election of the Company delivered to the Administrative Agent prior to the
execution of the definitive agreement for such Limited Condition Acquisition, be
tested either (i) upon the execution of the definitive agreement with respect to
such Limited Condition Acquisition or (ii) upon the consummation of the Limited
Condition Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Condition Acquisition and related
incurrence of Indebtedness, on a pro forma basis; provided that the failure to
deliver a notice under this Section 1.07(c) prior to the date of execution of
the definitive agreement for such Limited Condition Acquisition shall be deemed
an election to test the applicable financial ratio under subclause (ii) of this
Section 1.07(c); and
(d)    if the Company has made an election with respect to any Limited Condition
Acquisition to test a financial ratio test or condition at the time specified in
clause (c)(i) of this Section, then in connection


37



--------------------------------------------------------------------------------





with any subsequent calculation of any ratio or basket during the period
commencing on the relevant date of execution of the definitive agreement with
respect to such Limited Condition Acquisition until the earlier of (i) the date
on which such Limited Condition Acquisition is consummated or (ii) the date that
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be required to be satisfied assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have not been consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested.
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Term Loans.
(a)    Initial Term Loan. Subject to the terms and conditions set forth herein,
each Lender severally, but not jointly, agrees to fund its Pro Rata Share of a
term loan (the “Initial Term Loan”) to the Borrowers on the Closing Date in an
amount equal to such Lender’s Initial Term Loan Commitment; provided, however,
that after giving effect to the Borrowing of the Initial Term Loan, (i) the
Total Outstandings on the Closing Date shall not exceed the Aggregate Initial
Term Loan Commitments and (ii) the Total Outstandings shall not exceed an amount
equal to the sum of eighty percent (80%) of the Adjusted FIRREA Appraisal Value
of all Closing Date Financed Properties. The principal amount of the Initial
Term Loan outstanding hereunder from time to time shall bear interest, and the
Initial Term Loan shall be repayable, in each case, as herein provided. No
amount of the Initial Term Loan repaid or prepaid by any Borrower may be
reborrowed. The Initial Term Loan may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein. Each Lender’s Initial Term Loan Commitment
shall automatically expire upon the funding of the Initial Term Loan.
(b)    Specified Draw Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally, but not jointly, agrees to fund its Pro Rata
Share of a term loan to the Borrower Representative on behalf of the Borrowers
(the “Specified Draw Term Loan” and, together with the Initial Term Loan,
collectively, the “Loans”) on one date (if any) during the Specified Draw Term
Loan Availability Period that the conditions set forth in Sections 4.03(a), (b)
and (c) are satisfied or waived (the “Specified Draw Term Loan Funding Date”) in
an aggregate amount equal to such Lender’s Specified Draw Term Loan Commitment;
provided, that (x) no Lender shall fund any amount in respect of the Specified
Draw Term Loan in excess of the lesser of (I) such Lender’s Specified Draw Term
Loan Commitment or (II) such Lender’s Applicable Percentage multiplied by eighty
percent (80%) of the Adjusted FIRREA Appraisal Value of the Specified Financed
Property, (y) the outstanding amount of the Specified Draw Term Loan shall not
exceed the total Specified Draw Term Loan Commitments of all Lenders, and (z)
the outstanding amount of the Specified Draw Term Loan shall not exceed eighty
percent (80%) of the Adjusted FIRREA Appraisal Value of the Specified Financed
Property. The principal amount of the Specified Draw Term Loan outstanding
hereunder from time to time shall bear interest, and the Specified Draw Term
Loan shall be repayable, in each case, as herein provided. No amount of the
Specified Draw Term Loan repaid or prepaid by any Borrower may be reborrowed.
The Specified Draw Term Loan may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. Any unused portion of each Lender’s Specified Draw Term
Loan Commitment shall automatically expire after the earlier of (a) the funding
of the Specified Draw Term Loan on the Specified Draw Term Loan Funding Date (if
any) and (b) the last day of the Specified Draw Term Loan Availability Period.


38



--------------------------------------------------------------------------------





2.02    Borrowings, Conversions and Continuations of Loans.
(a)    The Borrowing in respect of the Initial Term Loan shall be made on the
Closing Date as a Eurodollar Rate Loan. The Borrowing in respect of the
Specified Draw Term Loan (if any) shall be made on the Specified Draw Term Loan
Funding Date (if any) as a Eurodollar Rate Loan. Each Borrowing and each
conversion of Loans from one Type to the other, shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 1:00 p.m. (i) one Business Day prior to the requested date of any Borrowing
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $100,000 in excess thereof. Each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Company is requesting a Borrowing or a conversion of Loans from one Type to the
other, (ii) the requested date of the Borrowing or conversion, as the case may
be (which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, and (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted. If the Company fails to provide a
timely Loan Notice requesting a conversion of Eurodollar Rate Loans to Base Rate
Loans, such Loans shall, subject to Article III, continue as Eurodollar Rate
Loans. If the Company fails to specify a Type of Loan in a Loan Notice, then the
applicable Loans shall, subject to Article III, be made as, or converted to,
Eurodollar Rate Loans.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of (i)
the Initial Term Loan, if any, or (ii) the Specified Draw Term Loan, if any, as
applicable. Each Lender shall make the amount of its portion of the Initial Term
Loan or the Specified Draw Term Loan, as applicable, available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.03 (and, if such Borrowing is an initial Credit Extension, Sections
4.01 and 4.02), the Administrative Agent shall make all funds so received
available to the Company in like funds as received by the Administrative Agent
by crediting the account of the Company on the books of Bank of America with the
amount of such funds.
(c)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
2.03    Prepayments. The Borrowers may, upon notice by the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Initial Term Loan or the Specified Draw Term Loan in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 1:00 p.m. on the date of prepayment of such
Loans; (ii) any prepayment of Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, whether such prepayment is applicable to
the Initial Term Loan or the Specified Draw Term Loan and the Type(s) of Loans
to be prepaid. Each such prepayment shall be applied to the remaining
installments of principal of the Initial Term Loan or the Specified Draw Term
Loan, as applicable, as the Company shall elect. The Administrative Agent will
promptly notify each applicable Lender


39



--------------------------------------------------------------------------------





of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, except as expressly provided below, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Each such prepayment applied to the
Initial Term Loan shall be applied in accordance with the Lenders’ respective
Applicable Percentages and each such prepayment applied to the Specified Draw
Term Loan shall be applied in accordance with the Lenders’ respective Applicable
Percentages.
2.04    Repayment of Loans.
(a)    Borrowers shall make quarterly amortization payments with respect to the
Initial Term Loan on each Principal Amortization Payment Date. Each such
quarterly amortization payment shall be in an amount equal to 1.25000% of the
initial principal amount of the Initial Term Loan.
(b)    Borrowers shall make quarterly amortization payments with respect to the
Specified Draw Term Loan on each Principal Amortization Payment Date. Each such
quarterly amortization payment shall be in an amount equal 1.25000% of the
initial principal amount of the Specified Draw Term Loan.
(c)    The Borrowers shall repay to the Lender on the date of any Permitted
Financed Property Disposition any amounts required to be paid as set forth in
the definition of Permitted Financed Property Disposition.
(d)    The Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all Loans outstanding on such date.
2.05    Interest.
(a)    Subject to the provisions of subsections (b) and (d) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Eurodollar Rate plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    
(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
applicable Borrowers shall pay interest on the principal


40



--------------------------------------------------------------------------------





amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.06    Automatic Debit Authorization. The Company and each Borrower hereby
agree that interest on Loans and principal payments with respect to Loans
required to be paid pursuant to this Agreement may be deducted from the Company
Account. Without limiting the generality of the foregoing, the Administrative
Agent may debit such account (a) for interest on each Interest Payment Date and
on the Maturity Date and (b) for scheduled principal payments on each Principal
Amortization Payment Date and on the Maturity Date. The Company and the
Borrowers will maintain sufficient funds in the account on the dates the
Administrative Agent enters debits authorized by this Section. If there are
insufficient funds in the account on the date the Administrative Agent enters
any debit authorized by this Agreement, the debit will be reversed. Nothing
contained in this Section will alter any obligation of any Loan Party to pay any
amount required by this Agreement or any other Loan Document.


2.07    Fees.
(a)    The Company shall pay to the Administrative Agent for its own account
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(b)    The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.08    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Total Lease Adjusted Leverage Ratio
as calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Lease Adjusted Leverage Ratio would
have resulted in higher pricing for such period, the Company shall immediately
and retroactively be obligated to pay to the


41



--------------------------------------------------------------------------------





Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Company under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent or any Lender under Section
2.07 or under Article VIII. The Company’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.
2.09    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans. Each Lender may attach schedules to
its Notes and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by any Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the


42



--------------------------------------------------------------------------------





Company or applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender, the Company and the other
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Company or applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Company or any other Borrower, the
interest rate applicable to Base Rate Loans. If the Company or any other
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Company or applicable Borrower the amount of such interest paid by the
Company or such Borrower for such period. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Company or any other Borrower shall be without prejudice to any claim the
Company or any other Borrower may have against a Lender that shall have failed
to make such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company (on its own
behalf or on behalf of another Borrower) prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders hereunder that
such Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders in each
Facility hereunder to make Loans with respect to such Facility and to make
payments pursuant to Section 10.04(c) are several and not joint within each such
Facility. The failure of any Lender to make its portion of any Loan or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its portion of any Loan or to make its payment under Section 10.04(c).


43



--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase from the other applicable Lenders (for cash
at face value) participations in the Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to the
Company or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.12    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Company may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Company, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender


44



--------------------------------------------------------------------------------





to fund its portion of the Specified Draw Term Loan under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 4.03
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.12(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
2.13    Borrowers.
(a)    Effective as of the date hereof, each Subsidiary that has executed this
Agreement as a Borrower shall be a “Borrower” hereunder and may receive or cause
the Company (as agent for such Subsidiary) to receive Loans for the account of
such Subsidiary on the terms and conditions set forth in this Agreement.
(b)    In the event of any proposed Collateral Substitution wherein any
Subsidiary which owns the real property proposed to be a Financed Property in
connection with such Collateral Substitution is not an existing Borrower, the
Company shall designate such Subsidiary as a Borrower and such Subsidiary shall
deliver the documents required by Section 6.14 prior to or substantially
simultaneously with such proposed Financed Property entering the Property Pool,
including the delivery of a Joinder Agreement executed by such Subsidiary
identifying such Subsidiary as a Borrower. The parties hereto acknowledge and
agree that prior to any such Subsidiary becoming entitled to receive Loans
hereunder, the Lender shall have received the documents required by Section
6.14. Upon satisfaction of the foregoing requirements and any other requirements
herein applicable to any such Subsidiary becoming a Borrower hereunder and any
proposed Financed Property entering the Property Pool, the Lender agrees to
permit such Borrower to receive Loans hereunder on the terms and conditions set
forth herein, and each of the parties agrees that such Borrower otherwise shall
be a Borrower for all purposes of this Agreement.


45



--------------------------------------------------------------------------------





(c)    Notwithstanding any other provision of this Agreement, each Borrower
shall be jointly and severally liable as a primary obligor, and not merely as
surety, for any and all Obligations, whether voluntary or involuntary and
however arising, whether direct or acquired by the Lender by assignment or
succession, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (such Obligations, the “Borrowers’
Liabilities”). 
(d)    Each Borrower expressly waives any and all defenses now or hereafter
arising or asserted by reason of (i) any lack of legality, validity or
enforceability of this Agreement, of any Note, of any other Loan Document, or of
any other agreement or instrument creating, providing security for, or otherwise
relating to any of the Obligations or any  guaranty of any of the Borrowers’
Liabilities (the Loan Documents and all such other agreements and instruments
being collectively referred to as the “Related Agreements”); (ii) any action
taken under any of the Related Agreements, any exercise of any right or power
therein conferred, any failure or omission to enforce any right conferred
thereby, or any waiver of any covenant or condition therein provided; (iii) any
acceleration of the maturity of any of the Borrowers’ Liabilities or of any
other obligations or liabilities of any Person under any of the Related
Agreements; (iv) any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Borrowers’ Liabilities, or for any other obligations or liabilities of any
Person under any of the Related Agreements; (v) any dissolution of any Borrower,
any Loan Party or any other party to a Related Agreement, or the combination or
consolidation of any Borrower, any Loan Party or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of any Borrower, any Loan Party or any other party to a Related
Agreement; (vi) any extension (including without limitation extensions of time
for payment), renewal, amendment, restructuring or restatement of, any
acceptance of late or partial payments under, or any change in the amount of any
borrowings or any credit facilities available under, this Agreement, any Note or
any other Loan Document or any other Related Agreement, in whole or in part;
(vii) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Borrowers’ Liabilities; (viii) any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in this Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of any of the Borrowers’ Liabilities, or any of the obligations or
liabilities of any party to any other Related Agreement; and (ix) any other
circumstance whatsoever (with or without notice to or knowledge of such
Borrower) which may or might in any manner or to any extent vary the risks of
such Borrower, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Borrowers’
Liabilities. It is the express purpose and intent of the parties hereto that the
joint and several liability of each Borrower for the Borrowers’ Liabilities
shall be absolute and unconditional under any and all circumstances and shall
not be discharged except by payment as herein provided. Notwithstanding the
foregoing, the liability of each Borrower with respect to its Borrowers’
Liabilities shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of any applicable state law.
(e)    Each Borrower hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loan made by
the Lender to any such Borrower hereunder.  Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by any Borrower acting
singly, shall be valid and effective if given or taken only the Company, whether
or not any such other Borrower joins therein.  Any notice, demand, consent,
acknowledgement, direction, certification or other


46



--------------------------------------------------------------------------------





communication delivered the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered the Company and each other
Borrower.
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
Notwithstanding the foregoing, if any Loan Party determines, in its good faith
discretion, that the Administrative Agent did not or does not intend to withhold
or deduct any Taxes that any Loan Party or the Administrative Agent is required
to withhold or deduct from any payment then any Loan Party shall be entitled
(after notification to the Administrative Agent) to make such deductions or
withholdings.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Company and each other Borrower shall timely pay to
the relevant Governmental Authority


47



--------------------------------------------------------------------------------





in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    The Company and each other Borrower shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. The
Company and each other Borrower shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below; provided, that the Company and each other
Borrower shall not be required to indemnify the Administrative Agent for any
amount attributable to the Administrative Agent’s gross negligence. Upon receipt
of such indemnity payment and upon the request of the Company, the
Administrative Agent hereby agrees to assign to the Borrower any rights for
compensation against such defaulting Lender (other than the right of set off
pursuant to the last sentence of Section 3.01(c)(ii) below) with respect to the
amount it has been indemnified by the Company or other Borrower.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(d)    Evidence of Payments. Upon request by the Company, any other Borrower or
the Administrative Agent, as the case may be, after any payment of Taxes by the
Company, any other Borrower or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Company or such Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Company or such Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Company or such Borrower or the
Administrative Agent, as the case may be.


48



--------------------------------------------------------------------------------





(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent and at the time
or times prescribed by applicable law, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent or
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S.


49



--------------------------------------------------------------------------------





Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I‑4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA from and after the effective date of this Agreement, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans hereunder and this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by the
Company or any other Borrower or with respect to which the Company or any
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Company or such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Company
under this Section 3.01 with respect to the Taxes giving


50



--------------------------------------------------------------------------------





rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company and each other Borrower, upon the request of the Recipient,
agrees to repay the amount paid over to the Company or such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Company or any other Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Company,
any other Borrower, or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge any interest with respect to any
Credit Extension, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Company and each other Borrower (jointly and
severally) shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Company and each other Borrower (jointly and severally) shall
also pay accrued interest on the amount so prepaid or converted.




51



--------------------------------------------------------------------------------





3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest


52



--------------------------------------------------------------------------------





rate of loans, provided that, at the time of such statement, there is no
successor administrator that is satisfactory to the Administrative Agent, that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.
For purposes hereof:


53



--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or


54



--------------------------------------------------------------------------------





any other amount) then, upon request of such Lender, the Company and each other
Borrower (jointly and severally) will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Company and each other Borrower
(jointly and severally) will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company and each other Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither the Company nor any other Borrower shall be required to compensate
a Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Reserves on Eurodollar Rate Loans. The Company and each other Borrower,
jointly and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.


55



--------------------------------------------------------------------------------







3.05    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or the Company or any other
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Company such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Company and each
other Borrower (jointly and severally) hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Company or any other Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.05(a), the Company may replace such Lender in accordance with
Section 10.13.
3.06    Survival. All of the Company’s and each other Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.
ARTICLE IV. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
4.01    Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which (in
the case of clauses (i), (ii), (iii), (v), (vi) and (vii)), shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
of which (in the case of clauses (i), (ii), (iii), (vi) and (vii)), shall be
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of (A) this Agreement and (B) each Guaranty
required to be delivered in connection herewith, in each case, sufficient in
number for distribution to the Administrative Agent, the Administrative Agent’s
counsel and the Company;
(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;


56



--------------------------------------------------------------------------------





(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the respective jurisdictions specified in Schedule
4.01(a)(iv), which includes each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
(v)    a favorable opinion of Jones Day, counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent.
(vi)    a certificate of a Responsible Officer of each Loan Party certifying
that all consents (including pursuant to any Franchise Agreement or Framework
Agreement), licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party have been acquired and are in
full force and effect; and
(vii)    a form FR-U-1 executed by the Company and a duly authorized
representation of the Administrative Agent.
(b)    (i) Upon the reasonable request of any Lender made at least ten (10) days
prior to the Effective Date, the Loan Parties shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Act, in each case at least five (5) Business Days prior to the
Effective Date and (ii) at least three (3) Business Days prior to the Effective
Date, any Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.
(c)    Any fees required to be paid on or before the Effective Date shall have
been paid.
(d)    Unless waived by the Administrative Agent, the Company shall have paid
all accrued fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Effective Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the effective proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory


57



--------------------------------------------------------------------------------





to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.
Upon the occurrence of the Effective Date, the Administrative Agent shall notify
the Company and each Lender of the occurrence of the Effective Date
4.02    Conditions of Initial Credit Extension. The obligation of each Lender to
make the Initial Term Loan pursuant to Section 2.01(a) is subject to the
following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which (in
the case of clauses (ii), (iii), (iv), (v), (vi), (vii) and (xii)(B)) shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each of which (in the case of clauses (iv), (v), (vi), (vii),
(xii)(B) and (xiv)) shall be properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
(i)    [intentionally omitted];
(ii)    a favorable opinion of Jones Day, counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;
(iii)    a favorable opinion of local counsel to the Loan Parties in Florida,
Indiana and Texas, addressed to the Administrative Agent and each Lender in form
and substance reasonably satisfactory to the Administrative Agent;
(iv)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.03(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since December 11,
2019 that has had or would be reasonably likely to have, either individually or
in the aggregate, a Material Adverse Effect (as defined in the Project Star
Acquisition Agreement), and (C) as to the absence of any action, suit or
proceeding pending or, to the knowledge of the Company, threatened in any court
or before any arbitrator or Governmental Authority relating to this Agreement,
the other Loan Documents or the Facilities hereunder;
(v)    a certificate signed by the chief financial officer, treasurer or chief
accounting officer of the Company, certifying that the Company individually is
Solvent, as of the Closing Date and the Loan Parties taken as a whole are
Solvent, in each case as of the Closing Date after giving effect to this
Agreement, the other Loan Documents and Indebtedness pursuant hereto, the
consummation of the Project Star Acquisition and the incurrence of the Project
Star Acquisition Indebtedness;
(vi)    a duly completed Pro Forma Compliance Certificate in form and substance
satisfactory to the Administrative Agent as of the last day of the fiscal
quarter of the Company ended on September 30, 2019, signed by a Responsible
Officer of the Company and demonstrating compliance with the covenants set forth
in Section 7.11 after giving pro forma effect to the consummation of the Project
Star Acquisition and the incurrence of the Project Star Acquisition
Indebtedness;
(vii)    (A) an executed authorization to share insurance information and (B)
evidence that all insurance (including flood insurance, if applicable) required
to be maintained pursuant to the Loan Documents has been obtained and is in
effect, including endorsements naming the Administrative Agent (on behalf of the
Secured Parties) as an additional insured or lender’s loss payee, as the case
may be, on all


58



--------------------------------------------------------------------------------





insurance policies maintained with respect to properties of the Company or any
Loan Party constituting part of the Collateral;
(viii)    pro forma consolidated balance sheets for the Company and each
Subsidiary as at the end of September 30, 2019, and the related consolidated
statements of income or operations, all in reasonable detail prepared by
management of the Company, giving pro forma effect to the consummation of the
Project Star Acquisition and the incurrence of the Project Star Acquisition
Indebtedness;
(ix)    forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements for the Company and its Subsidiaries, in each case in form and
substance reasonably satisfactory to the Administrative Agent for each of the
first five fiscal years following the Closing Date;
(x)    UCC financing statements for filing in all places required by applicable
law to perfect the Liens of the Administrative Agent for the benefit of the
Secured Parties under the Security Instruments as a perfected Lien as to items
of Collateral in which a security interest may be perfected by the filing of
financing statements;
(xi)    UCC search results with respect to each of the Project Star Sellers and
each Loan Party that did not sign the Syndicated Credit Agreement (provided that
promptly after the Closing Date the Borrower shall remove any Liens which are
not Permitted Liens);
(xii)    with respect to each Financed Property identified on Schedules 1.01(C),
each of the following, each of which shall be originals or telecopies (followed
promptly by originals unless copies are otherwise specified) each in form and
substance reasonably acceptable to the Administrative Agent:
(A)    a copy of a FIRREA Appraisal;
(B)    (x) an original Mortgage dated as of the Closing Date properly executed
by a Responsible Officer of the signing Loan Party and evidence of the proper
recordation of such Mortgage in the appropriate filing office (or delivery of
such Mortgage to the applicable title company for recordation), and (y) the Real
Estate Support Documents (including originals thereof where required by
applicable Law) with respect to such Financed Property;
(C)    copies of environmental reports (including Phase I and if requested by
the Administrative Agent, Phase II environmental assessments) as the
Administrative Agent may reasonably request, in each case (x) prepared by
Trammco Environmental Solutions, LLC, or any other environmental expert
acceptable to Administrative Agent and (y) dated as of a date within twelve (12)
months (or such longer period as may be approved by the Administrative Agent)
before the Closing Date (it being understood that the Administrative Agent
hereby approves a longer period for the Financed Properties located at the
following addresses: (I) 4105 W 96TH St, Indianapolis, IN, (II) 9507 Ross Ln,
Indianapolis, IN, (III) 4310 West 96th St, Indianapolis, IN, (IV) 1920 North
Lebanon St, Lebanon, IN, (V) 745 East 56th St., Brownsburg, IN and (VI) 450 E
Northfield Dr., Brownsburg, IN);
(D)    evidence that such Financed Property is not a Flood Hazard Property or
the Administrative Agent has determined that such Financed Property is not
subject to Flood Requirements under applicable Law;


59



--------------------------------------------------------------------------------





(E)    a copy of each Lease of such Financed Property, if any, and any sublease
or Memorandum of Lease associated therewith, if any.
(xiii)    evidence of payment of all real estate recordation fees and taxes with
respect to perfecting the Liens on Collateral; and
(xiv)    a completed environmental questionnaire dated as of the Closing Date or
a recent date before the Closing Date covering all Loan Parties’ properties
(whether leased or owned).
(b)    The Administrative Agent shall have received evidence in form
satisfactory to it that the Project Star Acquisition shall have been consummated
on or prior to the Closing Date in accordance with the Project Star Acquisition
Agreement in all material respects and the Project Star Acquisition Documents
and all applicable requirements of law, without giving effect to any amendments,
consents or waivers by the Company that are materially adverse to the
Administrative Agent or the Lenders without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood that (a) any reduction in the purchase price
of, or consideration for, the Project Star Acquisition is not material and
adverse to the interests of the Administrative Agent or the Lenders, so long as
such reduction in the cash consideration is less than 10.0% of the original
purchase price and (b) any amendment to the definition of “Material Adverse
Effect” is materially adverse to the interests of Administrative Agent and the
Lenders).
(c)    There shall not have occurred since December 11, 2019 any event or
condition that has had or would be reasonably likely, either individually or in
the aggregate, to have a Material Adverse Effect (as defined in the Project Star
Acquisition Agreement).
(d)    (i) Upon the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, the Company shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least five (5) Business Days prior to the Closing Date with
respect to any Person that will be a Loan Party on the Closing Date but was not
a Loan Party on the Effective Date and (ii) at least three (3) Business Days
prior to the Closing Date, any Person (a) that will be a Loan Party on the
Closing Date but was not a Loan Party on the Effective Date and (b) that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Loan Party.
(e)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(f)    Unless waived by the Administrative Agent, the Company shall have paid
all accrued fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
(g)    The Closing Date shall occur on or before April 30, 2020.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has funded


60



--------------------------------------------------------------------------------





a portion of the Initial Term Loan shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Each of the Administrative Agent and each Lender that has signed this Agreement
hereby acknowledges and agrees that the conditions set forth in clauses
(a)(vii), (a)(viii), (a)(ix), (a)(xii)(A), (a)(xii)(C) and (a)(xii)(D) above
have been satisfied as of the Effective Date.
4.03    Conditions to all Credit Extensions and Collateral Substitutions. The
obligation of each Lender to honor any Loan Notice (other than pursuant to a
Loan Notice requesting only a conversion of Loans to the other Type) or to make
the Specified Draw Term Loan pursuant to Section 2.01(b), or to effect any
Collateral Substitution, is subject to the following conditions precedent:
(a)    (i) on the Closing Date, the Specified Acquisition Agreement
Representations shall be true and correct on and as of the Closing Date, both
immediately before and after giving effect to the consummation of the Project
Star Acquisition and the incurrence of the Project Star Indebtedness, (ii) on
the Closing Date, the Specified Representations shall be true and correct in all
material respects (or if qualified by materiality or Material Adverse Effect, in
all respects) on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or if qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date, both before and after giving effect to the consummation of the Project
Star Acquisition and the incurrence of the Project Star Indebtedness, and (iii)
at any time after the Closing Date, the representations and warranties of the
Company and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension or Collateral Substitution, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.03, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
(b)    (i) on the Closing Date, no Specified Event of Default shall exist or
would result from the consummation of the transactions contemplated by the
Project Star Acquisition Documents or the Project Star Acquisition Indebtedness
Documents, or the proposed Credit Extension or from the application of the
proceeds thereof, and (ii) at any time after the Closing Date, no Default shall
exist or would result from such proposed Credit Extension or Collateral
Substitution or from the application of the proceeds thereof.
(c)    The obligation of each an Lender holding a Specified Draw Term Loan
Commitment to honor a Loan Notice for a Borrowing of the Specified Draw Term
Loan is further subject to:
(i)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof. No Loan Notice for a Borrowing of a Specified Draw
Term Loan may be requested at any time after the Specified Draw Termination
Date, and no Lender shall have any obligation to honor a request for such
Borrowing after such date.
(ii)    The Company shall have delivered to the Administrative Agent a duly
completed Pro Forma Compliance Certificate in form and substance satisfactory to
the Administrative Agent as of the last day of the fiscal quarter of the Company
ended on September 30, 2019, signed by a Responsible Officer of the Company and
demonstrating compliance with the


61



--------------------------------------------------------------------------------





covenants set forth in Section 7.11 after giving pro forma effect to the
consummation of the Project Star Acquisition and the incurrence of the Project
Star Acquisition Indebtedness.
(iii)    The Administrative Agent and the Lenders shall have completed a
satisfactory due diligence investigation of the Specified Property.
(iv)    With respect to the Specified Property, the Administrative Agent shall
have received each of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
dated as of the Specified Draw Term Loan Funding Date (or a recent date before
the Specified Draw Term Loan Funding Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and (in the case of clauses
(A) and (J)) subject to the approval of Lenders as set forth therein:
(A)    a copy of a FIRREA Appraisal acceptable to the Administrative Agent and
each Lender (such approval by each Lender not to be unreasonably withheld,
conditioned or delayed);
(B)    (x) an original Mortgage properly executed by a Responsible Officer of
the signing Loan Party and evidence of the proper recordation of such Mortgage
in the appropriate filing office (or delivery of such Mortgage to the applicable
title company for recordation), and (y) the Real Estate Support Documents
(including originals thereof where required by applicable Law) with respect to
such Financed Property;
(C)    copies of environmental reports (including Phase I and if requested by
the Administrative Agent, Phase II environmental assessments) as the
Administrative Agent may reasonably request, in each case (x) prepared by
Trammco Environmental Solutions, LLC, or any other environmental expert
acceptable to Administrative Agent and (y) dated as of a date within twelve (12)
months (or such longer period as may be approved by the Administrative Agent)
before the date of addition of such property to the Property Pool;
(D)    a copy of each Lease of such Financed Property, if any, and any sublease
or Memorandum of Lease associated therewith, if any;
(E)    to the extent the applicable lessee is a Subsidiary and is not already a
party to the Subsidiary Guaranty, a fully executed Joinder Agreement executed by
the lessee under any Lease of such Financed Property joining such lessee to the
Subsidiary Guaranty;
(F)    a favorable opinion of counsel to the applicable Borrower and each
applicable Subsidiary (including local counsel in the state where such Financed
Property is located), addressed to the Administrative Agent, as to such matters
concerning the Borrowers owning such Financed Property, any Guarantor leasing
such property, and the Loan Documents as the Administrative Agent may reasonably
request;
(G)    UCC search results with respect to each of the Project Star Sellers and
each Loan Party that did not sign the Syndicated Credit Agreement showing only
Liens permitted hereunder, or otherwise acceptable to the Administrative Agent
(or pursuant to which arrangements reasonably satisfactory to the Administrative
Agent shall have been made to remove any such Liens promptly after the Closing
Date);


62



--------------------------------------------------------------------------------





(H)    delivery of Uniform Commercial Code financing statements and fixture
filings suitable in form and substance for filing in all places required by
applicable Law to perfect the Liens of the Administrative Agent under the
Mortgage and other Security Instruments related to such Financed Property as a
first priority Lien (subject only to Mortgage Permitted Liens) as to items of
Collateral in which a security interest may be perfected by the filing of
financing statements or fixture filings, and such other documents and/or
evidence of other actions as may be necessary under applicable Law to perfect
the Liens of the Administrative Agent under the Mortgage and other Security
Instruments related to such Financed Property as a first priority Lien (subject
only to Mortgage Permitted Liens) in and to such other Collateral as the
Administrative Agent may require;
(I)    evidence that all insurance (including flood insurance, if applicable)
required to be maintained pursuant to the Loan Documents with respect to such
Financed Property has been obtained and is in effect; and endorsements naming
the Administrative Agent as an additional insured and loss payee, as the case
may be, on all such insurance policies maintained with respect to such Financed
Property;
(J)    evidence that such Financed Property is not a Flood Hazard Property or
the Administrative Agent has determined that such Financed Property is not
subject to Flood Requirements under applicable Law (such evidence or
determination subject to the approval of each Lender, not to be unreasonably
withheld, conditioned or delayed);
(K)    evidence of payment of all real estate recordation fees and taxes with
respect to perfecting the Liens on Collateral;
(L)    evidence that any lease of the Specified Property (other than a Lease to
a Loan Party) has been terminated;
(M)    copies of Landlord Waivers, if any, that have been received by the
Company or any Subsidiary on or prior to the date of such Credit Extension; and
(N)    a completed environmental questionnaire covering such Financed Property;
(v)    with respect to the applicable Borrower associated with such Financed
Property and any lessee joining the Subsidiary Guaranty (to the extent not
previously delivered):
(A)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of such Borrower or Subsidiary
Guarantor, as applicable, as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Loan Documents to which
such Borrower or Subsidiary Guarantor, as applicable, is a party;
(B)    such documents and certifications as the Administrative Agent may
reasonably require (x) to evidence that each Loan Party is duly organized or
formed, and (y) to evidence that such Borrower or Subsidiary Guarantor, as
applicable, is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such


63



--------------------------------------------------------------------------------





qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and
(C)    a certificate of a Responsible Officer of such Loan Party certifying that
all consents (including pursuant to any Franchise Agreement or Framework
Agreement), licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, have been acquired and are
in full force and effect.
(d)    With respect to each Financed Property which is added to the Property
Pool by a Collateral Substitution, the Administrative Agent shall have received
each of the following, each of which shall be originals or telecopies (followed
promptly by originals) unless otherwise specified, each dated as of a recent
date before the date of such Collateral Substitution) and each in form and
substance reasonably satisfactory to the Administrative Agent and (in the case
of clauses (i) and (xi)) subject to the approval of Lenders as set forth
therein:
(i)    a copy of a FIRREA Appraisal acceptable to the Administrative Agent and
each Lender (such approval by each Lender not to be unreasonably withheld,
conditioned or delayed);
(ii)    (x) an original Mortgage properly executed by a Responsible Officer of
the signing Loan Party and evidence of the proper recordation of such Mortgage
in the appropriate filing office (or delivery of such Mortgage to the applicable
title company for recordation), and (y) the Real Estate Support Documents
(including originals thereof where required by applicable Law) with respect to
such Financed Property;
(iii)    copies of environmental reports (including Phase I and if requested by
the Lender, Phase II environmental assessments) as the Administrative Agent may
reasonably request, in each case (x) prepared by Trammco Environmental
Solutions, LLC, or any other environmental expert acceptable to Administrative
Agent and (y) dated as of a date within twelve (12) months (or such longer
period as may be approved by the Administrative Agent) before the date of
addition of such property to the Property Pool;
(iv)    a copy of each Lease of such Financed Property, if any, and any sublease
or Memorandum of Lease associated therewith, if any;
(v)    to the extent the applicable lessee is a Subsidiary and is not already a
party to the Subsidiary Guaranty, a fully executed Joinder Agreement executed by
the lessee under any Lease of such Financed Property joining such lessee to the
Subsidiary Guaranty;
(vi)    a favorable opinion of counsel to the applicable Borrower and each
applicable Subsidiary (including local counsel in the state where such Financed
Property is located), addressed to the Lender, as to such matters concerning the
Borrowers owning such Financed Property, any Guarantor leasing such property,
and the Loan Documents as the Lender may reasonably request;
(vii)    a certificate of a Responsible Officer of the Company in form and
detail reasonably satisfactory to the Lender (which may be contained in the
applicable Loan Notice) demonstrating that the Collateral Substitution Test
shall have been met;


64



--------------------------------------------------------------------------------





(viii)    Uniform Commercial Code search results showing no Liens on the
Financed Property other than Mortgage Permitted Liens and those liens acceptable
to the Administrative Agent in its sole discretion;
(ix)    delivery of Uniform Commercial Code financing statements and fixture
filings suitable in form and substance for filing in all places required by
applicable Law to perfect the Liens of the Administrative Agent under the
Mortgage and other Security Instruments related to such Financed Property as a
first priority Lien (subject only to Mortgage Permitted Liens) as to items of
Collateral in which a security interest may be perfected by the filing of
financing statements or fixture filings, and such other documents and/or
evidence of other actions as may be necessary under applicable Law to perfect
the Liens of the Administrative Agent under the Mortgage and other Security
Instruments related to such Financed Property as a first priority Lien (subject
only to Mortgage Permitted Liens) in and to such other Collateral as the
Administrative Agent may require;
(x)    evidence that all insurance (including flood insurance, if applicable)
required to be maintained pursuant to the Loan Documents with respect to such
Financed Property has been obtained and is in effect; and endorsements naming
the Administrative Agent as an additional insured and loss payee, as the case
may be, on all such insurance policies maintained with respect to such Financed
Property;
(xi)    evidence that such Financed Property is not a Flood Hazard Property or
the Administrative Agent has determined that such Financed Property is not
subject to Flood Requirements under applicable Law (such evidence or
determination subject to the approval of each Lender, not to be unreasonably
withheld, conditioned or delayed);
(xii)     evidence of payment of all real estate recordation fees and taxes with
respect to perfecting the Liens on Collateral;
(xiii)    copies of Landlord Waivers, if any, that have been received by the
Company or any Subsidiary on or prior to the date of such Collateral
Substitution;
(xiv)    a completed environmental questionnaire covering such Financed
Property;
(xv)    with respect to the applicable Borrower associated with such Financed
Property and any lessee joining the Subsidiary Guaranty (to the extent not
previously delivered):
(A)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of such Borrower or Subsidiary
Guarantor, as applicable, as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with the Loan Documents to which
such Borrower or Subsidiary Guarantor, as applicable, is a party;
(B)    such documents and certifications as the Lender may reasonably require
(x) to evidence that each Loan Party is duly organized or formed, and (y) to
evidence that such Borrower or Subsidiary Guarantor, as applicable, is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and


65



--------------------------------------------------------------------------------





(C)    a certificate of a Responsible Officer of such Loan Party certifying that
all consents (including pursuant to any Franchise Agreement or Framework
Agreement), licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, have been acquired and are
in full force and effect; and
(xvi)    With respect to each Collateral Substitution, (i) the Administrative
Agent shall have received a $7,500.00 collateral substitution fee and (ii) the
Administrative Agent shall have determined in its reasonable discretion that no
Environmental Issue exists with respect to any Financed Property that is added
to the Collateral Pool by such Collateral Substitution.
(e)    The applicable Borrower associated with such Financed Property must be a
Borrower as of the Closing Date or pursuant to Section 6.14.
(f)    Any fees required to be paid on or before the date of the applicable
Borrowing or Collateral Substitution shall have been paid.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type) submitted by the Company and each Collateral Substitution
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.03(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing or Collateral Substitution.
The Company and the Borrowers, jointly and severally, shall pay to the Lender
any collateral substitution fees required by Section 4.03(d).
ARTICLE V.     REPRESENTATIONS AND WARRANTIES
Each of the Company and each Borrower represents and warrants to the
Administrative Agent and the Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except, in the case of clause (b)(i) or (c), to the


66



--------------------------------------------------------------------------------





extent such contravention, conflict or violation would not reasonably be
expected to have Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No registration with, or
consent or approval of, or other action by, any federal, state or other
Governmental Authority is or will be required in connection with the execution,
delivery and performance of this Agreement or any other Loan Document, the
execution and delivery of the Notes or repayment of the Borrowings hereunder.
5.04    Binding Effect. This Agreement and each of the Loan Documents have been
duly executed and delivered by each Loan Party which is a party thereto and
constitute legal, valid and binding obligations of each Loan Party party thereto
enforceable in accordance with their respective terms, subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium and similar Laws affecting creditors’ rights generally and general
principles of equity.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated September 30, 2019, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any other Loan
Party or against any of their properties or revenues that (a) purport to affect
or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens. Except as specifically disclosed on
Schedule 5.08 (it being understood and agreed that such Schedule may be updated
by the Company after the Effective Date and on or prior to the Closing Date to
reflect the consummation of transactions pursuant to the Project Star
Acquisition


67



--------------------------------------------------------------------------------





Documents or other updates, subject to the Administrative Agent’s approval, such
approval not to be unreasonably withheld or delayed), from and after the Closing
Date, (a) each of the Company and each other Loan Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, and (b) each
of the Company and each other Loan Party owns all property necessary in the
operation of its business, except in each case for such defects in title or such
failure to own or lease property as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and each other Loan Party is subject to no Liens, other than Liens
permitted by Section 7.02.
5.09    Environmental Compliance. The Company and each other Loan Party has
complied in all respects with all Environmental Laws except where the failure to
comply could not be expected to have a Material Adverse Effect. Neither the
Company nor any other Loan Party has received written notice of any failure so
to comply except where the failure to comply could not be expected to have a
Material Adverse Effect. Neither the Company nor any other Loan Party manages
any hazardous wastes, hazardous substances, hazardous materials, toxic
substances or toxic pollutants in a manner that violates any regulations
promulgated pursuant to Environmental Laws except for any such violation that
could not be expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Company and the other Loan Parties are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
5.11    Taxes. The Company and the other Loan Parties have filed all Federal,
state and other material tax returns required to be filed, and have paid, or
have made adequate provision for payment of, all Federal and material state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves or other
appropriate provisions have been provided in accordance with GAAP. There is no
proposed tax assessment against the Company or any other Loan Party that would,
if made, have a Material Adverse Effect.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service or, in the case of a Pension Plan that is maintained pursuant to
the adoption of a master or prototype or volume submitter document, the sponsor
of such master or prototype or volume submitter document has obtained from the
Internal Revenue Service a favorable opinion letter stating that the form of
such master or prototype or volume submitter document is acceptable for the
establishment of a tax-qualified plan under Section 401(a) of the Code. To the
best knowledge of the Company, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.


68



--------------------------------------------------------------------------------





(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    No ERISA Event has occurred that would reasonably be expected to result
in a material liability, and neither the Company nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA event that would result in a material
liability. Except to the extent the following would not reasonably be expected
to have a Material Adverse Effect, (i) the Company and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (ii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Company nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (iii) neither the Company nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
(d)    Neither the Company or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than Pension Plans not otherwise
prohibited by this Agreement.
(e)    Each Borrower represents and warrants as of the Effective Date that such
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments.
5.13    Subsidiaries; Addresses; Equity Interests. As of the Effective Date, the
information set forth in Schedule 5.13 are each Loan Party’s (i) anticipated
place of business as of and after the Closing Date, (ii) name, (iii) type of
organization and (iv) jurisdiction of organization and each Loan Party is formed
or incorporated only in the state shown for it on Schedule 5.13 hereto (it being
understood that such Schedule may be updated to reflect changes to places of
business (but not name, type of organization or jurisdiction of organization of
any Loan Party) by the Company after the Effective Date and on or prior to the
Closing Date to reflect the consummation of transactions pursuant to the Project
Star Acquisitions Documents). Without limitation of the requirements in the Loan
Documents to maintain security interests and priorities thereof, each of the
Company and each Borrower shall, and shall cause each other Loan Party to,
promptly (but in any event within ten (10) Business Days) report to the
Administrative Agent any change in any such Person’s name, type of organization,
jurisdiction of organization or federal employers identification number.
5.14    Margin Regulations; Investment Company Act.
(a)    Neither the Company nor any Borrower is engaged or will engage,
principally or as one of its important activities (other than in connection with
Restricted Payments constituting share repurchases permitted pursuant to Section
7.10(a)(i)-(iii) or (vii)), in the business of purchasing or carrying margin
stock


69



--------------------------------------------------------------------------------





(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure.
(a)     Neither this Agreement, the other Loan Documents, nor any other document
delivered by or with the knowledge and consent of the Company on behalf of the
Company or any other Loan Party in connection with the transactions contemplated
hereby and the negotiation of this Agreement or in connection with any Loan
Document or included therein contained or contains when furnished any material
misstatement of fact or omitted or omits to state any fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared, it being understood that projections by their nature are
uncertain and no assurance is given that the results reflected in such
projections will be achieved.
(a)    As of the Effective Date and any date that any Beneficial Ownership
Certification is delivered to the Administrative Agent pursuant to Section 6.19,
if applicable, the information included in such Beneficial Ownership
Certification delivered to the Administrative Agent is true and correct in all
respects.
5.16    Compliance with Laws. Each of the Company and each other Loan Party is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. The Company and the other Loan
Parties own, or possess the right to use, all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except to the extent such conflict would
not reasonably be expected to result in a Material Adverse Effect. No slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
other Loan Party infringes upon any rights held by any other Person in a manner
that would reasonably be expected to result in a Material Adverse Effect.
5.18    Books and Records. Each of the Company and each other Loan Party
maintains proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied have been made of all
financial transactions and matters involving the assets and business of the
Company or such other Loan Party, as the case may be.
5.19    Franchise Agreements and Framework Agreements. Each of the Franchise
Agreements and Framework Agreements is currently in full force and effect, and
as of the Closing Date no Loan Party has received any notice of termination with
respect to any such agreements; and no Loan Party is aware of any event which
with notice, lapse of time, or both would allow any manufacturer which is a
party to any


70



--------------------------------------------------------------------------------





of the Franchise Agreements or Framework Agreements to terminate any such
agreements. There exists no present condition or state of facts or circumstances
in regard to said Franchise Agreements or Framework Agreements, in the
aggregate, which could reasonably be expected to have a Material Adverse Effect.
5.20    Engaged in Business of Vehicle Sales and Related Businesses. Neither the
Company nor any Borrower is engaged in any business other than (a) in the case
of each Borrower, the business of owning and operating the applicable Financed
Property and business ancillary thereto; (b) in the case of the Company and each
Borrower which is a dealership, the business of (i) selling Vehicles and
business activities that are reasonably related or incidental thereto,
including, without limitation, the offering and/or selling of parts and service,
including vehicle repair and maintenance services, replacement parts, and
collision repair services, and finance and insurance products, including
arranging vehicle financing through third parties and aftermarket products, such
as extended service contracts, guaranteed asset protection insurance, prepaid
maintenance, and credit life and disability insurance and (ii) acquiring,
owning, operating and, in some cases, selling dealerships engaged in such
businesses( provided that no such insurance products described in clause (b)(i)
shall require the Company or any of its Subsidiaries to assume the risk of loss
in respect of such policies); and (c) de minimis lawful operations not
interfering with the businesses described in clauses (a) and (b) above or the
Administrative Agent’s or the Lenders’ rights with respect to the Financed
Properties provided pursuant to the Loan Documents.
5.21    Collateral. The provisions of each of the Security Instruments are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, a legal, valid and enforceable perfected security interest in
all right, title and interest of each applicable Loan Party in the Collateral
described therein, except as otherwise permitted hereunder.
5.22    Solvency. Both before and after giving effect to the Loans hereunder,
the Company individually is Solvent, and the Loan Parties taken as a whole are
Solvent.
5.23    Labor Matters. As of the Closing Date, to the Company’s and the other
Loan Parties’ knowledge, there are no material labor disputes to which the
Company or any of the other Loan Parties are or are reasonably expected to
become a party, including, without limitation, any strikes, lockouts or other
disputes relating to such Persons’ plants and other facilities.
5.24    Taxpayer Identification Number. The Company’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
5.25    OFAC. No Borrower, nor any of their respective Subsidiaries, nor, to the
knowledge of any Borrower and their respective Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity currently the subject of any Sanctions or included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority, nor is any Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.
5.26    Anti-Corruption Laws. Each Borrower and its Subsidiaries have conducted
their businesses in material compliance with the United States Foreign Corrupt
Practices Act of 1977 and other similar anti-corruption legislation in other
jurisdictions that are applicable to any Borrower or its Subsidiaries
(including, if applicable, the UK Bribery Act 2010), and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.




71



--------------------------------------------------------------------------------





5.27    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
5.28    Leases. Schedule 5.28 is a complete and correct listing of all Leases in
effect as of the Effective Date and as anticipated to be in effect as of the
Closing Date (it being understood that such Schedule may be updated by the
Company after the Effective Date and on or prior to the Closing Date to reflect
the consummation of transactions pursuant to the Project Star Acquisitions
Documents or other updates, subject to the Administrative Agent’s approval, such
approval not to be unreasonably withheld or delayed). Each Material Lease is in
full force and effect without amendment or modification from the form or copy
delivered to the Administrative Agent except for amendments permitted hereunder;
no default by any party exists under any such Lease that could result in
termination of such Material Lease, nor has any event occurred which, with the
passage of time or the giving of notice, or both, would constitute such a
default under any such Material Lease.
ARTICLE VI. AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations consisting of continuing
indemnities and other contingent Obligations that, in each case, expressly
survive termination of this Agreement and for which no claim has been made
against any Loan Party) shall remain unpaid or unsatisfied, the Company shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each other Loan Party to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders (provided that any item in clause (a) or (b) below which is
filed with the SEC in accordance with SEC requirements shall be deemed to be
satisfactory):
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Company (or if earlier, fifteen (15) days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)):
(i)    an audited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such fiscal year, setting forth in comparative form the figures
for the previous fiscal year, in reasonable detail and prepared in accordance
with GAAP;
(ii)    if requested by the Administrative Agent, a consolidating balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year, with New
Vehicle and Used Vehicle inventories designated, as well as associated lien
payoffs, in each case prior to intercompany eliminations (and, upon request of
the Administrative Agent, setting forth in comparative form the figures for the
previous fiscal year), all in reasonable detail and prepared in accordance with
GAAP, and accompanied by a combined balance sheet of the Subsidiaries that
operate Ford or Lincoln dealerships as at the end of such fiscal year (and upon
request of the Administrative Agent, setting forth in comparative form the
figures for the previous fiscal year);
(iii)    the related audited consolidated statement of income or operations for
such fiscal year setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP;
(iv)    if requested by the Administrative Agent, the related consolidating
statements of income or operations for such fiscal year (and, upon request of
the Administrative Agent, setting forth in comparative form the figures for the
previous fiscal year), all in reasonable


72



--------------------------------------------------------------------------------





detail and prepared in accordance with GAAP, and accompanied by combined
statements of income and operations of the Subsidiaries that operate Ford or
Lincoln dealerships for such fiscal year (and upon request of the Administrative
Agent, setting forth in comparative form the figures for the previous fiscal
year); and
(v)    the related audited consolidated statements of stockholders’ equity and
cash flows for such fiscal year setting forth in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP;
such consolidated financial statements to be audited and accompanied by (x) a
report and opinion of Ernst & Young LLP or any other Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
audit standards of the Public Company Accounting Oversight Board and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception (other than a “going concern” statement, explanatory
note or like qualification or exception resulting solely from the Maturity Date
under this Agreement occurring within one year from the time such opinion is
delivered) or any qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company (or if earlier, five days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)):
(i)    an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, setting forth in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year, in reasonable detail and prepared in accordance with GAAP;
(ii)    if requested by the Administrative Agent, a consolidating balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, with
New Vehicle and Used Vehicle inventories designated, as well as associated lien
payoffs, in each case prior to intercompany eliminations (and, upon the request
of the Administrative Agent, setting forth in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP, and accompanied by a combined
balance sheet of the Subsidiaries that operate Ford or Lincoln dealerships as at
the end of such fiscal quarter (and upon request of the Administrative Agent,
setting forth in comparative form the figures for the previous fiscal quarter);
(iii)    the related unaudited consolidated statement of income or operations
for the portion of the Company’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;
(iv)    if requested by the Administrative Agent, the related consolidating
statements of income or operations for the portion of the Company’s fiscal year
then ended (and, upon the request of the Administrative Agent, setting forth in
comparative form the figures for the corresponding portion of the previous
fiscal year), all in reasonable detail and prepared in accordance with GAAP, and
accompanied by combined statements of income and operations of the Subsidiaries
that operate Ford or Lincoln dealerships for such portion of the fiscal year
then ended (and upon request of the Administrative Agent, setting forth in
comparative form the figures for the corresponding portion of the previous
fiscal year); and


73



--------------------------------------------------------------------------------





(v)    the related unaudited consolidated statements of stockholders’ equity and
cash flows for such fiscal quarter (and the portion of the Company’s fiscal year
then ended) setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(b) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
(c)    if requested by the Administrative Agent, as soon as available, but in
any event within twenty (20) days after the end of each fiscal quarter
(including the fourth quarter of each fiscal year) of the Company quarterly
factory form financial statements for each Vehicle Borrower;
As to any information contained in materials furnished pursuant to Section
6.02(f), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent:
(a)    Concurrently with:
(i)    the delivery of the financial statements referred to in Section 6.01(a)
and (b), (A) a duly completed Compliance Certificate signed by a Responsible
Officer of the Company, including the calculation of the financial covenants set
forth in Section 7.11(a), (b) and (c), along with calculations of Restricted
Payment availability and usage and the Consolidated Total Leverage Ratio in form
and substance reasonably acceptable to the Administrative Agent, and (B) a
schedule (which such schedule may be included in the Compliance Certificate
delivered with respect to such period) describing the entry of any final,
non-appealable judgment or decree against the Company and/or any other Loan
Party if the aggregate amount of such judgment or decree exceeds $5,000,000
(after deducting the amount with respect to which the Company or such other Loan
Party is insured and with respect to which the insurer has assumed the defense
in writing and has not contested or denied its responsibility for such amount);
(ii)    the delivery of the financial statements referred to in Section 6.01(a),
financial projections for the 12 months succeeding the date of such financial
statements, such projections to be prepared by management of the Company, in
form reasonably satisfactory to the Administrative Agent; and
(iii)    any event described herein requiring Pro Forma Compliance, to the
extent otherwise required under Section 7.04, 7.16 or 7.19, a duly completed Pro
Forma Compliance Certificate (including the calculation of the financial
covenants set forth in Section 7.11(a), (b) and (c)) signed by a Responsible
Officer of the Company;
In addition to other reporting requirements under this Agreement, if calculation
of any financial ratio gives pro forma effect to any Material Disposition or
Material Acquisition occurring during the relevant period or after the relevant
period and on or prior to the date of determination, as described above and if
(Y) the aggregate adjustment to Consolidated EBITDAR (as a result of


74



--------------------------------------------------------------------------------





all Material Dispositions and Material Acquisitions) either increases or
decreases Consolidated EBITDAR for such period by at least 10% or (Z) the
Administrative Agent requests such additional reporting, then (in the case of
either clause (Y) or (Z)), the Company will provide additional financial
reporting and compliance reporting segregating actual financial line items from
pro forma line items for such period in a manner reasonably acceptable to the
Administrative Agent.
(b)    in the event of any Acquisition, the certificates and information
required by Section 7.19;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each material
notice or other material correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary thereof;
(e)    promptly after any request by the Administrative Agent, copies of any
non-cancelable purchase and sale agreement referenced in the definition of
“Consolidated Current Assets”;
(f)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation; and
(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that, the Company shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak, ClearPar
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”)


75



--------------------------------------------------------------------------------





may have personnel who do not wish to receive material non-public information
with respect to the Company or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Company
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Company shall be
deemed to have authorized the Administrative Agent, the Arranger, and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.
6.03    Notices. Promptly following any Responsible Officer of the Company
having notice or knowledge thereof, notify the Administrative Agent and each
Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary that
has resulted or could reasonably be expected to result in a Material Adverse
Effect; (ii) any dispute, litigation, investigation, proceeding or suspension
between the Company or any Subsidiary and any Governmental Authority which
dispute, litigation, investigation, proceeding or suspension arising under this
clause (ii) has resulted or could reasonably be expected to result in a Material
Adverse Effect; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Company or any Subsidiary, including
pursuant to any applicable Environmental Laws, where the result of such event
arising under this clause (iii) has resulted or could reasonably be expected to
result in a Material Adverse Effect; or (iv) any report, study, inspection or
test that indicates the presence of any Hazardous Materials on or about any
Financed Property or any adverse condition relating to any Financed Property,
any buildings or any such materials which presence or adverse condition could
reasonably be expected to have a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Company or other Loan Party;
(e)    of the incurrence by the Company or any other Loan Party of any
Indebtedness (other than the Obligations) having a principal amount in excess of
$35,000,000;
(f)    of any sale of Equity Interests of the Company or any other Loan Party to
any Person that is not a Loan Party;
(g)    of any Disposition by the Company or any other Loan Party of any
dealership, Franchise Agreement or Framework Agreement to the extent required by
Section 7.04;
(h)    of (i) any Franchise Agreement entered into after the Effective Date (and
a copy of such Franchise Agreement) by any Loan Party which deviates in any
material respect from the Franchise


76



--------------------------------------------------------------------------------





Agreements for the applicable vehicle manufacturer or distributor entered into
on or prior to the Effective Date, (ii) any Framework Agreement (and a copy of
such Framework Agreement) entered into by any Loan Party after the Effective
Date (including the subject matter and term of such Framework Agreement), (iii)
the termination or expiration of any Franchise Agreement or Framework Agreement,
including the expiration of a Franchise Agreement to which any Loan Party is a
party which has expired as described in Section 8.01(l) and has not been renewed
within 30 days; (iv) any material amendment or other modification (and a copy of
such amendment or modification) of any Framework Agreement to which any Loan
Party is a party, and (v) any material adverse change in the relationship
between the Company or any other Loan Party and any vehicle manufacturer or
distributor, including the written threat of loss of a new vehicle franchise or
the written threat of termination of a Franchise Agreement or Framework
Agreement;
(i)    of any sale of, Disposition of, or Insurance and Condemnation Event in
respect of, in each case, all or any portion of any Financed Property;
(j)    of the occurrence of any Disposition by the Company or any other Loan
Party to the extent required pursuant to Section 7.04; and
(k)    of (i) any Material Lease (and deliver to the Lender a copy of such
Lease) entered into after the Closing Date with respect to any Financed
Property, (ii) any amendment or other modification (and deliver to the Lender a
copy of such amendment or modification) of any Material Lease with respect to
any Financed Property, (iii) the termination or expiration of any Material Lease
with respect to any Financed Property and (iv) any material adverse change in
the relationship between the applicable Borrower and any lessee under any
Material Lease with respect to any Financed Property.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and, if applicable, stating what action the Company has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge and cause each of the other
Loan Parties to pay and discharge, when due, (i) all Federal and material state
income or property taxes, and all other material taxes, assessments and
governmental charges or levies imposed upon the Company or such other Loan
Party, as the case may be, and (ii) all lawful claims for labor, materials and
supplies to the extent the failure to pay or discharge such claims for labor,
materials and supplies would reasonably be expected to have a Material Adverse
Effect, unless and only to the extent, in the case of each of clauses (i) and
(ii) above, that the Company or such other Loan Party, as the case may be, is
contesting such taxes, assessments and governmental charges, levies or claims in
good faith and by appropriate proceedings and the Company or such other Loan
Party has set aside on its books such reserves or other appropriate provisions
therefor as may be required by GAAP.
6.05    Preservation of Existence, Etc.; Maintenance of Vehicle Title
Documentation (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.03 or 7.04; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect; and (d) if applicable,
preserve and maintain, in accordance with its standard policies and procedures,
all manufacturer statements of origin, certificates of origin, certificates of
title or ownership and


77



--------------------------------------------------------------------------------





other customary vehicle title documentation (collectively, the “Vehicle Title
Documentation”) necessary or desirable in the normal conduct of its business and
maintain records evidencing which Vehicles are being used as Demonstrators and
Rental Vehicles.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
6.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies
(including any Captive Insurance Company, in accordance with the terms and
conditions of this Agreement), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and such endorsements as are reasonably acceptable to the Administrative
Agent. The Company and the other Loan Parties will, and will cause each Captive
Insurance Company to, preserve and maintain: (i) the licensing and certification
of each Captive Insurance Company pursuant to all applicable insurance laws and
regulations; (ii) all certifications and authorizations necessary to ensure that
each Captive Insurance Companies is eligible for all reimbursements available
under all applicable insurance laws and regulations; and (iii) all material
licenses, permits, authorizations and qualifications required under all
applicable insurance laws and regulations in connection with the existence and
operation of each Captive Insurance Company. If requested by the Administrative
Agent, Borrowers will provide to the Administrative Agent audited statements of
each Captive Insurance Company as of the end of each fiscal year within the
sooner to occur of: (i) five days following filing with the applicable
regulatory agencies; or (ii) 180 days following the end of such fiscal year.
Each Captive Insurance Company shall conduct its insurance business in material
compliance with all applicable laws and using sound actuarial principles. The
insurance premiums and other expenses charged by any Captive Insurance Company
to the Company and its Subsidiaries shall be reasonable and customary and in
accordance with all applicable insurance laws and regulations. If requested by
the Administrative Agent, the Company will provide the Administrative Agent
copies of any outside actuarial reports prepared with respect to any projection,
valuation or appraisal of any Captive Insurance Company promptly.
(b)    In addition to the insurance referred to above, with respect to each
Mortgaged Property, each Borrower will maintain the following policies:
(i)    Prior to construction of any improvements on any Mortgaged Property, an
“all-risk”, completed value, non-reporting builder’s risk insurance policy or
policies that provide coverage similar to the foregoing must be submitted to the
Administrative Agent, unless such construction is covered by a policy already
provided to the Administrative Agent. This policy must be from a company and in
an amount satisfactory to the Administrative Agent, must have a vandalism and
malicious mischief endorsement and must be sufficient to avoid the application
of any co-insurance provisions, must include provisions for a minimum 30-day
advance written notice of any intended policy cancellation or non-renewal, and
must designate the Administrative Agent as mortgagee and loss payee in a
standard mortgagee endorsement with the following address:


78



--------------------------------------------------------------------------------





Bank of America, N.A., as Administrative Agent,
and its successors and assigns, ATIMA
NC4-105-02-17
4161 Piedmont Parkway
Greensboro, NC 27410
Attention: Monitoring and Compliance


(ii)    Each Borrower covenants to maintain or cause to be maintained, by such
Borrower and, during the construction of any improvements on any Mortgaged
Property, the general contractor, general accident and public liability
insurance against all claims for bodily injury, death or property damage
occurring upon, in or about any part of such Mortgaged Property. The policies
must be from companies and in amounts satisfactory to the Administrative Agent.
The contractor’s policy must include worker’s compensation coverage in an amount
sufficient to satisfy statutory requirements;
(iii)    An “all-risk” property insurance policy must be in effect, and an
original certificate from the issuing insurance company evidencing that the
policy is in full force and effect must be submitted to the Administrative
Agent; provided that such insurance shall include coverage for earthquakes and
against wind damage on such terms as the Administrative Agent may reasonably
require. The policy must be from a company satisfactory to the Administrative
Agent, must be in an amount satisfactory to the Administrative Agent, must
eliminate all co-insurance provisions, must include a Replacement Cost and
Agreed Amount/Stipulated Value Endorsement (or policy provisions providing
similar coverage), must include provisions for a minimum 30-day advance written
notice to the Administrative agent or any intended policy cancellation or
non-renewal, must eliminate and must designate the Lender as mortgagee and loss
payee in a standard mortgagee endorsement, as its interest may appear;
(iv)    If, and to the extent that, any Mortgaged Property is or becomes a Flood
Hazard Property, the Company shall carry flood insurance with respect to such
Mortgaged Property in an amount not less than the maximum amount available under
the Flood Disaster Protection Act of 1973 and the regulations issued pursuant
thereto, as amended from time to time, in form complying with the “insurance
purchase” requirement of that act and otherwise satisfy the Flood Requirements;
(v)    Each such liability insurance policy shall name the Administrative Agent
and the Lenders as additional insured parties with respect to such Mortgaged
Property, and each such casualty insurance policy shall name the Administrative
Agent as a lender’s loss payee, and shall provide by way of endorsements, riders
or otherwise that (i) proceeds will be payable to the Administrative Agent as
its interest may appear; (ii) such insurance policy shall be renewed, if renewal
is available, and shall not be canceled and further, shall not be endorsed,
altered or reissued to effect a change in coverage in any manner materially
adverse to the Administrative Agent or the Lenders, for any reason and to any
extent whatsoever unless such insurer shall have first given the Administrative
Agent thirty (30) days’ prior written notice thereof; (iii) such insurance
policy shall not be impaired by any act or neglect of any Borrower or any use of
such Mortgaged Property for purposes more hazardous than are permitted by such
policy; and (iv) the Administrative Agent may, but shall not be obliged to, make
premium payments to prevent any nonrenewal, cancellation, endorsement,
alteration or reissuance and such payments shall be accepted by the insurer to
prevent same;
(vi)    The Administrative Agent shall be furnished with the original of each
such initial policy (or a binder for the issuance of such policy) or a
certificate with a duplicate of such original


79



--------------------------------------------------------------------------------





policy (or binder) coincident with the execution of the Mortgage related to such
Mortgaged Property and satisfactory evidence of renewal thereof upon expiration
of the initial or each preceding renewal policy (provided that the coverage
required hereunder remains in effect at all times), together with receipts or
other evidence that the premiums thereon have been paid within thirty (30) days
following the billing for such renewal, with the original of each renewal policy
or a certificate with a duplicate of such renewal policy to follow as soon as
available or, in any such case, an appropriate broker’s certificate in respect
thereto. Upon request by the Administrative Agent, each Borrower shall furnish
to the Administrative Agent a statement certified by such Borrower or a duly
authorized officer of such Borrower of the amounts of insurance maintained in
compliance with this Section 6.07, a general description of the risks covered by
such insurance and of the insurance company or companies which carry such
insurance. In addition, each Borrower will promptly comply with any and all
requirements of any insurer of any portion of any Mortgaged Property and any and
all rules and regulations of any insurance commission or board of fire
underwriters having jurisdiction over such Mortgaged Property; and same extent
as provided herein with respect to any insurance required to be carried by such
Borrower; and
(vii)    Without limiting any of the other provisions of this Section 6.07, all
losses under, and the proceeds payable under, any policies of insurance that any
Borrower may elect to obtain, whether or not required hereunder, which insure,
cover or relate to any Mortgaged Property, or any portion thereof, shall be
applied in the same manner and to the same extent as provided herein with
respect to any insurance required to be carried by such Borrower.
(b)    Unless the Company or a Borrower provides the Administrative Agent with
evidence of the insurance coverage as required by this Agreement or any other
Loan Document, the Administrative Agent (at its discretion) may purchase
insurance at the Company’s and the Borrowers’ expense to protect the
Administrative Agent’s and the Lenders’ respective interests. This insurance
may, but need not, also protect the Company’s and the Borrowers’ interest. If
the Collateral becomes damaged, the coverage the Administrative Agent purchases
may not pay any claim the Company, any Borrower or any of their Subsidiaries
makes or any claim made against the Company, any Borrower or any of their
Subsidiaries. The Company or a Borrower, as applicable, may later cancel this
coverage by providing evidence that the Company or such Borrower, as applicable,
has obtained property coverage elsewhere.
(c)    The Company and the Borrowers (jointly and severally) are responsible for
the cost of any insurance purchased by the Administrative Agent. The cost of
this insurance may be added to the Obligations. If the cost is added to the
Obligations, the interest rate provided in Section 2.05(b)(i) shall apply to
such added amount. The effective date of coverage may be the date the Company’s
or the applicable Borrower’s prior coverage lapsed or the date the Company or
the applicable Borrower failed to provide proof of coverage.
(d)    Each of the Company and each Borrower acknowledges that the coverage the
Administrative Agent purchases may be considerably more expensive than insurance
the Company or such Borrower can obtain on its own and may not satisfy any need
for property damage coverage or any mandatory liability insurance requirements
imposed by applicable law.
6.08    Compliance with Laws and Material Contractual Obligations. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees and all Contractual Obligations applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply with
such requirement of Law, order, writ,


80



--------------------------------------------------------------------------------





injunction, decree or contractual obligation could not reasonably be expected to
have a Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct in all material respects entries in conformity with GAAP
consistently applied shall be made of all material financial transactions and
material matters involving the assets and business of the Company or such other
Loan Party, as the case may be, including, if applicable, books and records
specifying the year, make, model, cost, price, location and vehicle
identification number of each Vehicle owned by the Company or such other Loan
Party.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that (a) without limiting amounts that may be owed under the Fee Letter
or the Syndicated Credit Agreement, while no Event of Default exists the
Borrowers shall be responsible for expenses associated with only one such visit
or inspection by the Administrative Agent and its contractors per calendar year,
and (b) when an Event of Default exists the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at any time or times (all at the expense of the Borrowers)
during normal business hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Loans (a) to finance a portion
of the purchase price for the Project Star Acquisition (including, without
limitation, the repayment of Indebtedness), (b) subject to satisfaction of the
conditions set forth in Section 4.03(a), (b) and (d), to finance the acquisition
by a Borrower after the Closing Date of a fee simple interest in the real
property described in Schedule 1.01(S), (c) to pay fees and expenses in
connection with this Agreement and the credit facility provided hereunder, and
(d) to finance the construction of improvements on the Financed Properties. No
Loans shall be used for any purpose which would be in contravention of any
requirement of Law;
provided that no Credit Extension shall be advanced by any Lender directly to
any Subsidiary that is not a Borrower.
6.12    [Intentionally Omitted].
6.13    [Intentionally Omitted].
6.14    Additional Subsidiaries. (a) As soon as practicable (but in any event
within ten (10) days or such longer period as the Administrative Agent may agree
in its sole discretion) after the acquisition or creation of any Subsidiary
which owns, operates a vehicle dealership on or is or will be a lessee of all or
any portion of any Financed Property or any existing Subsidiary acquires or
commences to own, operate a vehicle dealership on or becomes a lessee of all or
any portion of any Financed Property or (b) prior to or simultaneously with any
Collateral Substitution, in the event any Subsidiary which owns real property
proposed to be a Financed Property in connection with such Collateral
Substitution is not an existing Borrower (or any Subsidiary which owns, operates
a vehicle dealership on or leases all or any portion of such property, is not an
existing Subsidiary Guarantor, as the case may be), cause to be delivered to the
Administrative Agent (in addition to any other documents required to be
delivered under this Agreement, including pursuant to Section 4.03 or otherwise)
each of the following:


81



--------------------------------------------------------------------------------





(i)    a Joinder Agreement duly executed by such Subsidiary with all schedules
and information thereto appropriately completed with respect to such Subsidiary
becoming a “Borrower” or a “Subsidiary Guarantor”, as applicable;
(ii)    UCC financing statements naming such Subsidiary as “Debtor” and naming
the Administrative Agent as “Secured Party,” in form, substance and number
sufficient in the reasonable opinion of the Administrative Agent and its counsel
to be filed in all UCC filing offices in which filing is necessary or advisable
to perfect in favor of the Administrative Agent the Liens on the Collateral
conferred under such Joinder Agreement and other Security Instruments to the
extent such Lien may be perfected by UCC filings;
(iii)    an opinion or opinions of counsel to such Subsidiary dated as of the
date of delivery of such Joinder Agreements (and other Loan Documents) provided
for in this Section 6.14 and addressed to the Administrative Agent, in form and
substance acceptable to the Administrative Agent;
(iv)    the documents described in Sections 4.01(a)(iii), (iv), and (vi) with
respect to such Subsidiary;
(v)    evidence satisfactory to the Administrative Agent that, within 3 Business
Days of demand therefor by the Administrative Agent, all taxes, filing fees,
recording fees related to the perfection of the Liens securing the Obligations
have been paid and all reasonable costs and expenses of the Administrative Agent
in connection therewith have been paid.
6.15    Further Assurances. Execute, acknowledge, deliver, and record or file
such further instruments, including, without limitation, further security
agreements, financing statements, and continuation statements, and do such
further acts as may be reasonably necessary, desirable, or proper to carry out
more effectively the purposes of this Agreement, and to protect the Liens
granted in this Agreement or the Loan Documents to which any Loan Party is a
party and against the rights or interests of third Persons, and the Company and
the Borrowers (jointly and severally) will pay all reasonable costs connected
with any of the foregoing. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, including Section 6.14, no Mortgage shall
be executed and delivered to the Administrative Agent, and no Loan Party shall
be required to execute or deliver any Mortgage, unless and until the
Administrative Agent has received and approved a life of loan flood zone
determination with respect to the applicable Financed Property and either (a)
such Financed Property is not a Flood Hazard Property or (b) if such Financed
Property is a Flood Hazard Property, (i) the Flood Requirements have been
satisfied and (ii) each of the following documents has been posted for the
Lenders on the Platform or otherwise distributed to the Lenders at least 30 days
prior to the execution and delivery of a Mortgage for such Financed Property:
(A) a life of loan flood zone determination, (B) notice to the Company of the
flood status of such Financed Property, (C) the address of such Financed
Property and any other identifying information needed for the purpose of
conducting flood searches and (D) a copy of the proposed flood insurance policy
(it being understood that if any Lender has not delivered notice to the
Administrative Agent, objecting to any of such items within 30 days, such Lender
will be deemed to have approved them for the purposes of this Agreement).
Without limiting the generality of the first sentence of this Section, if, after
any Mortgage is delivered the related Financed Property becomes a Flood Hazard
Property, the Loan Parties shall deliver to the Administrative Agent and the
Lenders all Flood Requirements.
6.16    Leases. At all times, comply in all material respects with the terms and
provisions of the Leases of the Financed Properties, and cause each Material
Lease to be kept in full force and effect without termination, amendment or
modification, except for (i) any modification or amendment of a Lease which is
not materially adverse to the Loan Parties, the Administrative Agent or the
Lenders or (ii) renewals or


82



--------------------------------------------------------------------------------





extensions (A) on either substantially the same terms in all material respects
as the existing Lease of a Financed Property, or (B) as otherwise approved by
the Administrative Agent in writing.
6.17    [Intentionally Omitted].
6.18    Anti-Corruption Laws. Conduct its businesses in material compliance with
the United States Foreign Corrupt Practices Act of 1977 and other similar
anti-corruption legislation in other jurisdictions that are applicable to any
Borrower or its Subsidiaries (including, if applicable, the UK Bribery Act
2010), and maintain policies and procedures designed to promote and achieve
compliance with such laws.
6.19    Patriot Act and Beneficial Ownership Regulation. Promptly following any
request therefor, deliver to the Administrative Agent or any Lender any
information and documentation reasonably requested by the Administrative Agent
or such Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation. Without limiting the generality of the
foregoing, promptly following any request therefor made by the Administrative
Agent or any Lender at any time, the Borrowers shall deliver to the
Administrative or such Lender a Beneficial Ownership Certification with respect
to any Borrower or other Loan Party identified by such Lender in such request.
6.20    Use of Financed Properties as Vehicle Dealerships. Ensure that each
Financed Property is at all times either (a) used (or under development for use)
by a Borrower or Subsidiary Guarantor as a Vehicle dealership, (b) used (or
under development for use) by a Borrower or Subsidiary Guarantor as a facility
for the sale, repair, service or storage of Vehicles or the provision of related
goods or services, (c) used by a Borrower or Subsidiary Guarantor for any
purpose ancillary to the uses described in clause (a) or (b) (including, without
limitation, executive office space of the Company and/or one or more of its
Subsidiaries; provided that any Subsidiary that has leased such office space
shall have executed and delivered to the Administrative Agent a Subordination
and Attornment), or (d) used for de minimis lawful operations not interfering
with the businesses described in clauses (a) and (b) above or the Administrative
Agent’s or the Lenders’ rights with respect to the Financed Properties provided
pursuant to the Loan Documents.
ARTICLE VII. NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Obligations consisting of continuing
indemnities and other contingent Obligations that, in each case, expressly
survive termination of this Agreement and for which no claim has been made
against any Loan Party) shall remain unpaid or unsatisfied, the Company shall
not, nor shall it permit any Subsidiary (other than the Designated Escrow
Subsidiary) to, directly or indirectly:
7.01    Indebtedness. Incur, create, assume or suffer to exist any Indebtedness,
except:
(a)    (i) the Obligations under this Agreement and the other Loan Documents and
(ii) the Obligations under the Syndicated Credit Agreement and the other
Syndicated Loan Documents;
(b)    Indebtedness of the Company or any Subsidiary existing at the Effective
Date which is reflected in Schedule 7.01(b) hereto (it being understood that
such Schedule may be updated by the Company after the Effective Date and on or
prior to the Closing Date subject to the Administrative Agent’s approval, such
approval not to be unreasonably withheld or delayed);
(c)    Indebtedness created under leases which, in accordance with GAAP, have
been recorded and/or should have been recorded on the books of such Person as
capital leases;


83



--------------------------------------------------------------------------------





(d)    unsecured Subordinated Indebtedness;
(e)    accounts payable (for the deferred purchase price of property or
services) which are from time to time incurred in the ordinary course of
business and which (i) are not in excess of (A) ninety (90) days past the due
date or (B) if such account payable has no due date, one hundred twenty (120)
days past the invoice or billing date or (ii) if outstanding for more than
ninety (90) days past such due date (or one hundred twenty (120) days past such
invoice or billing date, as applicable), as to which a good faith dispute exists
and adequate reserves in conformity with GAAP have been established on the books
of such Person;
(f)    Permitted Real Estate Debt and Guarantees by the Company or any
Subsidiary that is a Syndicated Loan Party;
(g)    Indebtedness (other than floorplan Indebtedness) of any Subsidiary of the
Company in existence (but not incurred or created in connection with an
acquisition) on the date on which such Subsidiary is acquired by any Syndicated
Loan Party pursuant to a Permitted Acquisition, provided (i) neither the Company
nor any of its other Subsidiaries has any obligation with respect to such
Indebtedness, (ii) none of the properties of the Company or any of its other
Subsidiaries is bound with respect to such Indebtedness, and (iii) the Company
is in full compliance with Section 7.11 hereof before and after such
acquisition;
(h)    Indebtedness (other than floorplan Indebtedness) secured by Liens upon
any property hereafter acquired by the Company or any of its Subsidiaries which
Indebtedness is in existence on the date of a Permitted Acquisition (but not
incurred or created in connection with such acquisition) at a time when the
Company is in full compliance with Section 7.11 hereof before and after such
Permitted Acquisition, which Indebtedness is assumed by such Person
simultaneously with such acquisition, which Liens extend only to such property
so acquired (and not to any after-acquired property) and with respect to which
Indebtedness neither the Company nor any of its Subsidiaries (other than the
acquiring Person) has any obligation;
(i)    contingent obligations (including Guarantees) of any Indebtedness
permitted hereunder;
(j)    Indebtedness in respect of obligations (contingent or otherwise) of the
Company or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks or
managing costs associated with liabilities, commitments, investments, assets, or
property held or reasonably anticipated by such Person, or changes in the value
of securities issued by such Person, and not for purposes of speculation; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(k)    Indebtedness that renews, refinances, refunds or extends any
then-existing Indebtedness (other than Permitted FMCC Floorplan Indebtedness or
Permitted Service Loaner Indebtedness) of any Loan Party, so long as (A) such
renewal, refinancing, refunding or extension does not in any material respect
increase the principal amount thereof or expand or add any property subject to
any Lien (unless otherwise permitted under this Agreement), (B) if the
Indebtedness being refinanced is Subordinated Indebtedness, then such
refinancing Indebtedness must also be Subordinated Indebtedness, (C) such
renewal, refinancing, refunding, or extension has a final maturity date equal to
or greater than the final maturity of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being renewed, refinanced, refunded or extended, and (D) without
limitation of any other provision herein (including Section 7.16), the terms and
conditions (including, without limitation, terms and conditions relating to
repurchase, redemption, prepayment and defeasance requirements) of such renewal,


84



--------------------------------------------------------------------------------





refinancing, refunding or extension are not materially more restrictive or
burdensome than the Indebtedness being renewed, refinanced, refunded or
extended);
(l)    Indebtedness of any Syndicated Loan Party secured by Liens upon property
which Liens extend only to such property, with respect to which Indebtedness
none of the Subsidiaries other than the owner of such encumbered asset has any
obligation;
(m)    unsecured Indebtedness of the Company and Guarantees of such Indebtedness
by Syndicated Loan Parties; provided that (A) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to the incurrence of any
such Indebtedness, and (B) not more than $50,000,000 of such aggregate amount
may have a maturity prior to the Maturity Date;
(n)    Indebtedness consisting of Guarantees by the Company or any of its
Subsidiaries in favor of any Person of retail installment contracts or other
retail payment obligations in respect of Vehicles sold to a customer; provided
that the sum of (A) the aggregate face amount of such guaranteed retail
installment contracts and other retail payment obligations described in this
Section 7.01(n), plus (B) the aggregate amount of Investments (on a gross basis
excluding any reserves) permitted under Section 7.05(j) shall not exceed
$25,000,000 at any time;
(o)    Obligations in respect of surety or other bonds or similar instruments
entered into in the ordinary course of business; provided that, the aggregate
amount of such Indebtedness shall not exceed $10,000,000 at any time;
(p)    Unsecured Indebtedness owed by any Syndicated Loan Party to the Company
or to another Syndicated Loan Party;
(q)    Indebtedness of any Syndicated Loan Party created under a Qualified
Service Loaner Program;
(r)    Permitted FMCC Floorplan Indebtedness; and
(s)    unsecured Indebtedness of the Company under a bridge loan facility with a
maturity that is 364 days or less from the date of the incurrence of such
Indebtedness.
7.02    Liens.
(a)    Incur, create, assume or permit to exist any Lien on any of its property
or assets, whether owned at the date hereof or hereafter acquired, except:
(i)    Liens securing payment of the Obligations;
(ii)    Liens of the lessor on the property leased pursuant to a lease permitted
by Section 7.01(c);
(iii)    Liens on property which Liens secure Indebtedness permitted by Section
7.01(l);
(iv)    Liens on real property, fixtures, related real property rights and
related contracts, and proceeds of the foregoing owned by such Syndicated Loan
Party (including, without limitation, insurance proceeds in respect of the
foregoing) (in each case, other than the Collateral) securing Permitted Real
Estate Debt;


85



--------------------------------------------------------------------------------





(v)    extensions, renewals and replacements of Liens referred to in Section
7.02(a)(i), (ii), (iii), (v), and (vii), provided, that any such extension,
renewal or replacement Lien shall be limited to the property or assets covered
by the Lien being extended, renewed or replaced and that the Indebtedness
secured by any such extension, renewal or replacement lien shall be in an amount
not greater than (i) the amount of the Indebtedness secured by the original Lien
extended, renewed or replaced, plus (ii) any closing fees, prepayment premiums
and reasonable closing costs related to such extension, renewal or replacement;
(vi)    Liens (including, without limitation, certain rights of set-off and
title retention agreements) in favor of a Manufacturer securing amounts owing in
connection with inventory purchased from such Manufacturer, so long as such
Liens do not secure Indebtedness, other than (A) Indebtedness of the type
described in clause (e) of the definition of “Indebtedness” (and which
Indebtedness does not satisfy the requirements of clause (a), (b), (c), (d),
(f), (g) or (h) of such definition) and (B) Guarantees of Indebtedness described
in clause (A) above;
(vii)    Liens on property (including real property) other than the Collateral
related to other Indebtedness permitted under Section 7.01(g), or (h);
(viii)    Liens on property (including real property) other than the Collateral,
provided which Liens secure Swap Contracts permitted under Section 7.01(j);
(ix)    Liens securing Permitted Service Loaner Indebtedness (which Liens extend
only to Rental Vehicles financed by such Permitted Service Loaner Indebtedness
and proceeds of such Vehicles);
(x)    Liens securing Permitted FMCC Floorplan Indebtedness permitted by Section
7.01(r);
(xi)    Liens for Taxes not past due for more than thirty (30) days or Taxes
being contested in good faith and by appropriate proceedings diligently
conducted, and as to which reserves or other appropriate provisions as may be
required by GAAP are being maintained;
(xii)    carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s and
other like statutory or contractual Liens arising in the ordinary course of
business securing obligations which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith and by appropriate
proceedings, diligently conducted, and as to which such reserves or other
appropriate provisions as may be required by GAAP are being maintained;
(xiii)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(xiv)    deposits to secure the performance of bids, trade contracts, statutory
obligations, and other obligations of a like nature incurred in the ordinary
course of business;
(xv)    zoning, easements and other restrictions on the use of real property
that do not, in the aggregate, materially impair the use of such property;
(xvi)    Liens in existence on the date hereof and listed on Schedule 7.02 (it
being understood that such Schedule may be updated by the Company after the
Effective Date and on or prior to the


86



--------------------------------------------------------------------------------





Closing Date subject to the Administrative Agent’s approval, such approval not
to be unreasonably withheld or delayed);
(xvii)    Liens on assets of any Subsidiary of the Company that is not a Loan
Party;
(xviii)     purchase options and rights of first refusal in favor of a
Manufacturer arising under a Framework Agreement or a Franchise Agreement or the
documents executed and delivered in connection therewith; and
(xix)    Liens not otherwise permitted hereby securing permitted Indebtedness of
the Company and its Subsidiaries so long as, after giving effect to such
Indebtedness, the aggregate principal amount of Indebtedness secured by such
Liens does not exceed $25,000,000 at any time; or
(b)    Incur, create, assume or permit to exist any Lien on any of the
Collateral, except: (i) Liens of the Administrative Agent securing payment of
the Obligations; and (ii) Mortgage Permitted Liens.
7.03    Consolidations and Mergers. Merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person (including, in each
case, pursuant to a Division), except:
(a)    any of its Subsidiaries may merge with the Company, provided that the
Company shall be the continuing or surviving Person, or with any one or more
such Subsidiaries, provided that (i) if any such transaction shall be between
Subsidiaries, one of which is a wholly-owned Subsidiary and one of which is not
a wholly-owned Subsidiary, the wholly-owned Subsidiary shall be the continuing
or surviving Person, and (ii) in any such transaction between any Subsidiary
that is a Subsidiary Guarantor and an entity that is not the Company or a
Subsidiary Guarantor, the surviving entity shall be a Subsidiary Guarantor;
(b)    any Subsidiary of the Company may sell or transfer all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Company or a
wholly-owned Subsidiary; provided, that any such sale or transfer by a
Subsidiary Guarantor shall be to the Company or a Subsidiary Guarantor;
(c)    any Subsidiary of the Company or the Company may merge or consolidate
with another Person (that is not the Company or any of its Subsidiaries) if (x)
the Company or such Subsidiary involved in the merger or the consolidation is
the surviving Person and (y) immediately prior to and after giving effect to
such merger or consolidation, there exists no Event of Default; and
(d)    as permitted by Section 7.04(a)(ii) and (a)(v).
7.04    Disposition of Assets.
(a)    Permit any Disposition (whether in one or a series of transactions) of
any property or assets (including Accounts, notes receivable, and/or chattel
paper, with or without recourse) or enter into any agreement so to do, except:
(i)    Dispositions of Vehicles and other inventory in the ordinary course of
business;
(ii)    Dispositions of assets, properties or businesses (including the capital
stock of Subsidiaries and Franchises) by the Company or any of its Subsidiaries,
including Disposition of assets,


87



--------------------------------------------------------------------------------





including Franchises, the Disposition of which the Company determines to be in
its best interest; provided that (A) no Event of Default will result from such
Disposition, (B) the Company shall be in compliance with Section 7.11, (C) the
Total Revolving Outstandings shall not exceed the lesser of the pro forma
Revolving Borrowing Base or the Aggregate Revolving Commitments, (D) the Total
Used Vehicle Floorplan Outstandings shall not exceed the lesser of the pro forma
Used Vehicle Floorplan Borrowing Base or the Aggregate Used Vehicle Floorplan
Commitments and (E) the Total New Vehicle Floorplan Outstandings shall not
exceed the Aggregate New Vehicle Floorplan Commitments, in each case, after
giving effect to such Disposition.
(iii)    Dispositions of equipment and other property which is obsolete, worn
out or no longer used in or useful to such Person’s business, all in the
ordinary course of business;
(iv)    Dispositions occurring as the result of a casualty event, condemnation
or expropriation;
(v)    Dispositions in any year of other property, assets (including capital
stock of its Subsidiaries and Affiliates) or businesses of the Company not
otherwise permitted by clauses (a)(i) through (iv) of this Section 7.04(a);
provided that the Net Cash Proceeds (excluding income taxes reasonably estimated
to be actually payable within two years of the date of such Disposition as a
result of any gain recognized in connection therewith) realized from such
Disposition in any applicable year in excess of ten percent (10%) of the
tangible assets of the Company as of the beginning of such year are either
reinvested within one (1) year in useful assets or used to repay the
Obligations, or, with the consent of the Administrative Agent, other senior
Indebtedness (without any permanent reduction of any applicable Commitments);
(vi)    Dispositions pursuant to Qualified Sale/Leaseback Transactions so long
as no Event of Default exists under Section 8.01(b) or (e);
(vii)    Dispositions of chattel paper, Accounts arising from the wholesale of
parts and accessories, and retail sales contracts, in each case in arms-length
transactions for fair value in the ordinary course of business;
(viii)    As permitted in Section 7.03; and
(ix)    Dispositions of assets (i) by the Company to any Syndicated Loan Party,
(ii) by any Subsidiary to the Company or any Syndicated Loan Party, or (iii) by
any Subsidiary that is not a Syndicated Loan Party to another Subsidiary that is
not a Syndicated Loan Party; provided, however, that if the recipient of such
assets would be a Restricted Subsidiary (after giving effect to such
Disposition), such recipient shall be a Subsidiary Guarantor;
provided, that in the case of a Disposition pursuant to clause (a)(ii), (iv),
(v) or (vi), (i) if the aggregate expected Disposition Proceeds of such
Disposition are greater than $25,000,000, the Company shall have given notice to
the Administrative Agent stating the proposed date of such Disposition and the
expected amount of Disposition Proceeds, and (ii) if the aggregate expected
Disposition Proceeds of such Disposition are greater than $50,000,000, (y) the
Company shall have furnished to the Administrative Agent pro forma historical
financial statements as of the end of the most recently completed fiscal year of
the Company and most recent interim fiscal quarter, if applicable, giving effect
to such Disposition and all other Dispositions consummated since such fiscal
year end, and (z) the Company and its Subsidiaries shall be in Pro Forma
Compliance after giving effect to such Disposition, as evidenced by a Pro Forma
Compliance Certificate, delivered


88



--------------------------------------------------------------------------------





simultaneously with such pro forma historical financial statements. The
Revolving Borrowing Base or Used Vehicle Floorplan Borrowing Base (as
applicable) shall not change as a result of such Disposition until such
Disposition actually occurs, and the Company and its Subsidiaries shall promptly
notify the Administrative Agent when such Disposition occurs or if the date of
such Disposition or amount of such Disposition Proceeds has changed or is
expected to change.
(b)    Permit any Disposition (whether in one or a series of transactions) of
any Financed Property or any portion of any Financed Property, or enter into an
agreement to do so, except Permitted Financed Property Dispositions.
Notwithstanding anything to the contrary contained in this Section 7.04, neither
the Company nor any Subsidiary may make any Disposition (other than, to the
extent constituting a Disposition, any Investment in the Designated Escrow
Subsidiary permitted under Section 7.05) to the Designated Escrow Subsidiary
during the term of this Agreement.
7.05    Investments. Make or permit to exist any Investment in any Person,
except for:
(a)    Permitted Acquisitions;
(b)    extensions of credit in the nature of Accounts or notes receivable and/or
chattel paper arising from the sale of goods and services in the ordinary course
of business;
(c)    shares of stock, obligations or other securities received in settlement
of claims arising in the ordinary course of business;
(d)    Investments in securities maturing within two (2) years and issued or
fully guaranteed or insured by the United States of America or any state or
agency thereof;
(e)    Investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and P-1 from Moody’s;
(f)    Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the Laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000, or any Lender;
(g)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (d) above and entered into with a
financial institution satisfying the criteria described in clause (f) above;
(h)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated or invest
solely in the assets described in clauses (e) through (g) above and (iii) have
portfolio assets of at least $5,000,000,000; and
(i)    Investments to the extent the payment for such Investment is made solely
with Equity Interests of the Company;
(j)    Investments in seller-financed notes and retail sales contracts in
connection with Vehicles; provided that the sum of (i) such Investments
described in this Section 7.05(j) (on a gross basis excluding


89



--------------------------------------------------------------------------------





any reserves), plus (ii) the aggregate face amount of Indebtedness permitted
under Section 7.01(n) shall not exceed $25,000,000 at any time;
(k)    Investments in (including loans to) the Company or wholly-owned
Subsidiaries that are Subsidiary Guarantors;
(l)    Investments in (including loans to) Subsidiaries that are not Subsidiary
Guarantors (including any equity Investments in any Captive Insurance Company to
meet the insurance capital requirements of such Captive Insurance Company to the
extent required by applicable law or regulation) in an aggregate amount of not
more than $25,000,000 during the term of this Agreement;
(m)    Investments in an aggregate amount which, together with the aggregate
amount of Restricted Payments made by the Company pursuant to Section
7.10(a)(i), shall not exceed the 7.10(a)(i) RP Basket Limit at the time of each
such Investment, subject to satisfaction of the conditions set forth in the
definition of 7.10(a)(i) RP Basket Limit;
(n)    without counting against the 7.10(a)(i) RP Basket Limit set forth in
Section 7.10(a)(i) below, the Company may make other Investments so long as the
Consolidated Total Leverage Ratio is no greater than 3.00 to 1.00 (determined on
a pro forma basis after giving effect to such Investment and any other
Investment made on such date or at any time after the Applicable Four-Quarter
Period); and
(o)    other Investments in an aggregate outstanding amount of not more than
$50,000,000 during the term of this Agreement.
Notwithstanding anything to the contrary contained in this Section 7.05, neither
the Company nor any Subsidiary may make any Investment in the Designated Escrow
Subsidiary during the term of this Agreement other than Investments otherwise
permitted by this Section 7.05 that do not exceed an aggregate amount necessary
to pay (i) the administrative expenses of the Designated Escrow Subsidiary in
the ordinary course of business and (ii) interest and premiums in respect of the
Indebtedness incurred by the Designated Escrow Subsidiary.
7.06    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to any transaction between or among the Company or any Subsidiary Guarantor and
any other Subsidiary Guarantor or Subsidiary Guarantors.
7.07    Other Agreements. Enter into any agreement containing any provision
which would be violated or breached by the Company’s or such Subsidiary’s
performance of its Obligations hereunder or under any Loan Document delivered or
to be delivered by the Loan Parties hereunder or in connection herewith, except
for any such agreement the violation or breach of which would not reasonably be
expected to have a Material Adverse Effect.
7.08    Fiscal Year; Accounting. (a) Change its fiscal year or (b) change its
method of accounting (other than, in the case of clause (b), immaterial changes
and methods and changes authorized or required by GAAP or permitted by Section
1.04(b)).
7.09    Pension Plans. Permit any condition to exist in connection with any
Pension Plan which might constitute grounds for the PBGC to institute
proceedings to have such Pension Plan terminated or a


90



--------------------------------------------------------------------------------





trustee appointed to administer such Pension Plan, or engage in, or permit to
exist or occur any other condition, event or transaction with respect to any
Pension Plan which could be expected to have Material Adverse Effect.
7.10    Restricted Payments and Distributions.
(a)    Restricted Payments. Declare or make any Restricted Payment, except that
the Company or any Subsidiary of the Company may pay dividends to the Company
(directly or indirectly) or to another Subsidiary Guarantor that is a
wholly-owned Subsidiary of the Company at any time, and may also make the
following Restricted Payments, provided that, (x) immediately after giving
effect to the declaration of any dividend, and the payment of any Restricted
Payment, there exists no Default under Section 8.01(a) or (f), and no Default
under Section 8.01(a) or (f), or Section 8.03(a) or (g) of the Syndicated Credit
Agreement, and (y) after giving pro forma effect to the declaration of any
dividend and the payment of any Restricted Payment made pursuant to clause (i),
(ii), (iii), (iv) or (vi) below, the Company is in Pro Forma Compliance with the
covenants contained in Section 7.11:
(i)    the Company may declare and pay cash dividends on its capital stock and
may purchase shares of its capital stock; provided that, at the time of any such
cash dividend payment or share purchase and after giving effect to such cash
dividend payment or share purchase, the sum of (A) the aggregate amount payable
or paid in respect of all cash dividends by the Company or shares purchased by
the Company (other than shares purchased pursuant to clause (ii) below) on or
after June 30, 2019 plus (B) the aggregate amount of Investments made by the
Company on or after June 30, 2019 pursuant to Section 7.05(m), shall not exceed
the sum of (x) $265,000,000 plus (or minus if negative) (y) one-half (1/2) of
the aggregate Consolidated Net Income of the Company for the period (taken as
one accounting period) beginning on October 1, 2014 up to the end of the
Company’s most recent fiscal quarter for which internal financial statements
have been delivered to the Administrative Agent plus (z) 100% of the aggregate
Net Cash Proceeds received by the Company after October 1, 2014 as a
contribution to its common equity capital or from the issue or sale of Equity
Interests of the Company or from the issue or sale of convertible or
exchangeable preferred stock or convertible or exchangeable debt securities of
the Company that have been converted into or exchanged for such Equity Interests
(other than Equity Interests, preferred stock or debt securities sold to a
Subsidiary of the Company and other than any contribution by a Subsidiary) (the
product described above at any time being referred to herein as the “7.10(a)(i)
RP Basket Limit”);
(ii)    without counting against the 7.10(a)(i) RP Basket Limit set forth in
Section 7.10(a)(i) above or restricting the Restricted Payments permitted to be
made by Section 7.10(a)(iii), the Company and its Subsidiaries may repurchase,
redeem or otherwise acquire or retire for value any Equity Interests of the
Company or any such Subsidiaries in an aggregate amount not to exceed
$20,000,000 in any fiscal year;
(iii)    without counting against the 7.10(a)(i) RP Basket Limit set forth in
Section 7.10(a)(i) above or restricting the Restricted Payments permitted to be
made by Section 7.10(a)(ii), the Company may make other Restricted Payments so
long as the Consolidated Total Leverage Ratio of the Company and its Restricted
Subsidiaries on a consolidated basis is no greater than 3.0 to 1 (determined on
a pro forma basis for the most recently ended four full fiscal quarters for
which internal financial statements have been delivered to the Administrative
Agent prior to such Restricted Payment);
(iv)    the Company may declare and pay stock dividends directly or indirectly;


91



--------------------------------------------------------------------------------





(v)    the Company may repurchase Equity Interests deemed to occur upon the
exercise of stock options if those Equity Interests represent all or a portion
of the exercise price of those options
(vi)    the Company may repurchase fractional shares arising out of stock
dividends, splits or combinations or business combinations; and
(vii)    the Company may pay any dividend or distribution on, or redemption of,
Equity Interests pursuant to clause (i) within 60 days after the date of
declaration or notice thereof, if at the date of declaration or the giving of
notice, the payment would have complied with the provisions of this Agreement.
(b)    Distributions. Distribute any funds from any depository account of the
Company or a Borrower to any Borrower with respect to which any Event of Default
under Section 8.01(e) exists, except to the extent necessary to cure such Event
of Default.
Notwithstanding anything to the contrary contained in this Section 7.10, neither
the Company nor any Subsidiary may make any dividend or other Restricted Payment
to the Designated Escrow Subsidiary during the term of this Agreement.
7.11    Financial Covenants.
(a)    Consolidated Current Ratio. Permit the Consolidated Current Ratio, as of
the end of any fiscal quarter, to be less than 1.10 to 1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the end of any fiscal quarter, to be less than 1.20
to 1.00.
(c)    Consolidated Total Lease Adjusted Leverage Ratio. Permit the Consolidated
Total Lease Adjusted Leverage Ratio, as of the end of any fiscal quarter, to be
more than 5.75 to 1.00.
7.12    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.13    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.14    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document, the Syndicated Credit Agreement or any
other Syndicated Loan Document) that
(a)    limits the ability (i) of any Subsidiary to pay dividends to any Loan
Party or to otherwise transfer property to any Loan Party, (ii) of any
Subsidiary Guarantor to Guarantee the Obligations or (iii) of any Borrower to
create, incur, assume or suffer to exist Liens on the Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that (W) clause (i) shall not prohibit any Subsidiary from complying with
minimum capitalization, working capital, net worth or financial ratios imposed
by or pursuant to any Franchise Agreement or Framework Agreement, (X) clauses
(i) and (iii) shall


92



--------------------------------------------------------------------------------





not prohibit any negative pledge or restriction on transfer incurred or provided
in favor of any holder of secured Indebtedness permitted hereunder (including
Permitted Floorplan Indebtedness and Permitted Real Estate Debt) solely to the
extent any such negative pledge or restriction on transfer relates to the
property financed by or securing such Indebtedness, (Y) clauses (i) and (iii)
shall not prohibit customary restrictions on assignments, subletting or other
transfers contained in the documents governing Permitted Sale/Leaseback
Transactions or in other leases, licenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property subject to such Qualified Sale/Leaseback Transaction, lease,
license or other agreement) and (Z) clause (i), (ii) and (iii) shall not
prohibit provisions contained in the Indenture on the date hereof or provisions
contained in any document governing any permitted refinancing of the Indenture
(or replacement of the Indenture which qualifies as Subordinated Indenture
Indebtedness) or any other indenture, in each case that are no more restrictive
on the Borrower or any Subsidiary than those contained in the Indenture on the
date hereof; or
(b)    requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure the Obligations.
7.15    Amendments of Certain Indebtedness. Amend, modify or change in any
manner, any term or condition of any Subordinated Indenture Indebtedness or any
refinancing of any Subordinated Indenture Indebtedness so that the terms and
conditions thereof are less favorable in all material respects to the
Administrative Agent and the Lenders than the terms and conditions of the
relevant Subordinated Indenture Indebtedness as of the later of the Effective
Date or the date of incurrence thereof; provided that the Company may enter into
supplements to the Indenture (as required by the terms of the Indenture) if the
sole effect of such supplements is to add additional guarantors of the
Subordinated Indenture Indebtedness.
7.16    Prepayments, etc. of Subordinated Indebtedness. Voluntarily prepay,
redeem, purchase, defease, settle in cash or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Subordinated Indebtedness, other
than prepayments of Subordinated Indebtedness made in order to effect a
refinancing of such Subordinated Indebtedness by other Indebtedness that is
permitted under Section 7.01 of this Agreement, (each such prepayment,
redemption, purchase, defeasement, settlement or satisfaction referred to as a
“Subordinated Indebtedness Prepayment”), except that the Company may make
Subordinated Indebtedness Prepayments permitted to be made by the documentation
governing such applicable Subordinated Indebtedness so long as (i) (A) both
immediately prior to any such Subordinated Indebtedness Prepayment and after
giving effect to such Subordinated Indebtedness Prepayment no Default or Event
of Default shall exist and (B) the aggregate amount of such Subordinated
Indebtedness Prepayments does not exceed $50,000,000 during any fiscal year or
(ii) both immediately prior to any such Subordinated Indebtedness Prepayment and
after giving effect to such Subordinated Indebtedness Prepayment: (X) no Default
or Event of Default shall exist, (Y) the Company and its Subsidiaries shall be
in Pro Forma Compliance, and (Z) the Pro Forma Prepayment Test Amount is equal
to or greater than $150,000,000 on a pro forma basis for the fiscal quarter
during which such Subordinated Indebtedness Prepayment is made and each of the
next three fiscal quarters (as evidenced, in the case of clauses (Y) and (Z), by
a Pro Forma Compliance Certificate and a Prepayment Test Amount Certificate
submitted not less than 5 Business Days and not more than 90 days prior to the
date of any such Indebtedness Prepayment), in which case, such Subordinated
Indebtedness Prepayments pursuant to this clause (ii) may be made in an amount
of up to the difference (if a positive number) between such Prepayment Test
Amount (as measured prior to giving effect to such Indebtedness Prepayment) and
$150,000,000.
7.17    [Intentionally Omitted].


93



--------------------------------------------------------------------------------





7.18    Perfection of Deposit Accounts. Without the prior written consent of the
Administrative Agent, permit any Person (other than the Revolving Administrative
Agent) to obtain any deposit account control agreement (or otherwise perfect any
Lien) in respect of any deposit account of the Company or any other Loan Party,
other than a deposit account control agreement entered into with the agent,
trustee or other secured party in respect of any Indebtedness that is permitted
under this Agreement to be secured by a Lien on all or any portion of the
Collateral constituting deposit accounts, in each case to the extent that, at
all times prior to a Removal Event, the Revolving Administrative Agent is also a
party thereto.
7.19    Acquisitions. Consummate any Acquisition, unless (i) the Person to be
(or whose assets are to be) acquired does not oppose such Acquisition and the
material line or lines of business of the Person to be acquired are
substantially the same as one or more line or lines of business conducted by the
Company and its Subsidiaries, or substantially related or incidental thereto,
(ii) no Default shall have occurred and be continuing either immediately prior
to or immediately after giving effect to such Acquisition, (iii) [intentionally
omitted]; (iv) if the aggregate Cost of Acquisition of such Acquisition is
greater than $35,000,000, the Company shall have given thirty (30) days’ notice
to the Administrative Agent stating the proposed date of such Acquisition and
the expected Cost of Acquisition, (v) if the aggregate Cost of Acquisition of
such Acquisition is greater than $85,000,000, (y) the Company shall have
furnished to the Administrative Agent pro forma historical financial statements
as of the end of the most recently completed fiscal year of the Company and most
recent interim fiscal quarter, if applicable, giving effect to such Acquisition
and all other Acquisitions consummated since such fiscal year end, and (z) the
Company and its Subsidiaries shall be in Pro Forma Compliance after giving
effect to such Acquisition, as evidenced by a Pro Forma Compliance Certificate,
Pro Forma Revolving Borrowing Base Certificate and Pro Forma Used Vehicle
Floorplan Borrowing Base Certificate delivered simultaneously with such pro
forma historical financial statements, and (vi) the Person acquired shall be a
wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary).
Nothing in this Section 7.19 shall alter any obligation of the Company or any
applicable Subsidiary, to comply with the provisions of Section 6.14, subject to
any applicable grace period set forth in Section 6.14.
7.20    Amendments of Organizational Documents. Amend its Organizational
Documents in a manner that could reasonably be expect to (a) impair the
enforceability of any Loan Document in any material respect or the perfection or
priority of any Lien created thereunder, (b) impair in any material respect its
ability to perform its obligations under the Loan Documents or (c) otherwise
have a Material Adverse Effect.
7.21    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.
7.22    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
7.23    Leases. Permit any Person to occupy, lease or sublease any Financed
Property except (a) pursuant to a Lease that is not a Material Lease and (b)
pursuant to a Lease of a Financed Property to a Subsidiary that has executed and
delivered to the Administrative Agent a Subordination and Attornment


94



--------------------------------------------------------------------------------





agreement in substantially the form of Exhibit H (each a “Subordination and
Attornment Agreement”) and has joined the Subsidiary Guaranty and provided to
the Lender the documents required by Section 6.14.
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default (each an “Event of Default”):
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five (5) days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within five (5) days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Company or any other Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01,
6.02(a), (b), (c) or (d), 6.03, 6.05 (as it relates to maintenance of
existence), 6.10, 6.11, 6.12, 6.14 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the giving of written notice to such Loan
Party specifying the alleged default; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Company or any other Loan Party (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts and
Indebtedness under the Syndicated Credit Agreement) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event, after giving effect to any amendments or waivers in respect
thereof, is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Loan Party is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Loan Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such other Loan Party as a result thereof is greater than
the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for


95



--------------------------------------------------------------------------------





the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or
(h)    Judgments. There shall be entered against the Company or any other Loan
Party (i) one or more judgments or decrees in excess of the Threshold Amount in
the aggregate at any one time outstanding for the Company and all other Loan
Parties or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 60
consecutive days during which such judgment is not satisfied and a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect, excluding (in the case of clause (i)) those judgments or decrees for
which and to the extent that the Company or any such other Loan Party is insured
and with respect to which the insurer has not contested or denied responsibility
in writing (subject to usual deductibles); or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or Multiple Employer Plan which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Multiple Employer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. (i) Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or (ii) any Security Instrument shall for any
reason (other than pursuant to the terms thereof or as a result of the failure
of the Administrative Agent or the Lenders to file UCC financing statements or
UCC continuation statements) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason cease to be a perfected security interest with the priority provided
therefor in such Security Instrument subject only to Mortgage Permitted Liens;
or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Default Under Syndicated Credit Agreement. Any “Event of Default”
specified in the Syndicated Credit Agreement exists, after giving effect to any
waiver or amendment thereof under the Syndicated Credit Agreement (it being
agreed that each such “Event of Default” shall survive any termination,
cancellation, discharge or replacement of the Syndicated Credit Agreement); or




96



--------------------------------------------------------------------------------





8.02    Remedies Upon Event of Default.
(a)    If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:
(i)    declare the Commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company; and
(iii)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company or any Borrower under the
Bankruptcy Code of the United States, the obligation of the Lender to make Loans
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of the Administrative Agent or any Lender.
(b)    In addition to the foregoing, if any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders take any or all of the following actions:
(i)    foreclose upon, take possession of, or otherwise exercise any remedies
available to it under any Security Instrument with respect to, any of the
Collateral, or
(ii)    take any action to perfect or preserve the rights of the Administrative
Agent with respect to any Collateral, including filing any appropriate claim or
document with respect to any Collateral in any proceeding under any Debtor
Relief Law.
8.03    Application of Funds. After the exercise of remedies provided for in
this Article VIII (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall subject to Section 2.12, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal or interest on the Loans)
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders (including fees and time charges for attorneys who may be
employees of any Lender) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;


97



--------------------------------------------------------------------------------





Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them;
Fifth, to payment of that portion of the Obligations constituting Obligations
then owing under Secured Hedge Agreements, ratably among the Hedge Banks in
proportion to the respective amounts described in this clause Fifth payable to
them;
Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law;
provided that, Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto. Excluded Swap Obligations with
respect to any Loan Party shall not be paid with amounts received from such Loan
Party, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.
ARTICLE IX. ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Company nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


98



--------------------------------------------------------------------------------





9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company, any other
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of the other Borrowers
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


99



--------------------------------------------------------------------------------





9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non- appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”)), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


100



--------------------------------------------------------------------------------





(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company or any other
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise,


101



--------------------------------------------------------------------------------





(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid


102



--------------------------------------------------------------------------------





by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
9.10    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, (iii) to release any Lien on property that is
being removed from the Property Pool in connection with a Collateral Removal or
a Collateral Substitution permitted hereunder, or (iv) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders;
(b)    to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(a)(ii).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien purported to be created by the
Security Instruments, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.
9.11    Secured Hedge Agreements. Except as otherwise expressly set forth herein
or in any Guaranty or any Security Instrument, no Lender or Affiliate of a
Lender party to a Related Swap Agreement that obtains the benefit of the
provisions of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Security Instrument shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Related Swap Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Lender or Affiliate of a Lender, as the case may be.
9.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person


103



--------------------------------------------------------------------------------





ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Company or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE X. MISCELLANEOUS
10.01    Amendments, Etc. Subject to Section 3.03(c) and the last paragraph of
this Section 10.01, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Company or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Loan Party, as the case may
be, and


104



--------------------------------------------------------------------------------





acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a), Section 4.02(a) or
Section 4.03(c) without the written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be required to postpone any date fixed
for any mandatory prepayment of principal of any Loan or interest accrued on
such principal amount;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(e)    change Section 2.10 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, except as specifically required by the Loan
Documents, without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended or the maturity of any of its Loans may not be extended,
the rate of interest on any of its Loans may not be reduced and the principal
amount of any of its Loans may not be forgiven,


105



--------------------------------------------------------------------------------





in each case without the consent of such Defaulting Lender and (y) any waiver,
amendment, consent or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
Notwithstanding anything to the contrary contained in this Section 10.01, (y)
this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Company and Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement,
and (z) Administrative Agent and the Company may amend or modify this Agreement
and any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein or (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Credit Parties.
Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company, a Borrower, any other Loan Party or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


106



--------------------------------------------------------------------------------





(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpMl messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Company (for itself and on behalf of
the other Borrowers) and the Administrative Agent, may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company or the Administrative Agent, as applicable. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s


107



--------------------------------------------------------------------------------





compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company and each Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Company or any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Company and each Borrower (jointly and severally)
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one law firm acting as outside counsel for the
Administrative Agent and one law firm acting as local counsel in each
jurisdiction where necessary, the costs of appraisals, environmental reports and
reviews thereof, title work, recording fees, recording taxes and the costs of
any other Real Estate Support Documents), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the


108



--------------------------------------------------------------------------------





other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    Indemnification by the Borrowers. The Company and each Borrower (jointly
and severally) shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (but limited, in the case of legal fees and
expenses, to the reasonable and documented fees, disbursements and other charges
of (i) one counsel for the Administrative Agent and Bank of America, as
Arranger, taken together, (ii) one counsel for the Lenders, taken together,
(iii) if the Administrative Agent deems it necessary, one local counsel in each
relevant jurisdiction, and (iv) in the case of any actual or perceived conflict
of interest with respect to any of the counsel identified in clauses (i) through
(iii) above, one additional counsel for each group of affected persons similarly
situated, taken as a whole (which in the case of clause (iii) will, if the
Administrative Agent deems it necessary, allow for up to one additional counsel
in each relevant jurisdiction)), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Company or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Commitment or Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Company, any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company, any Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
or (z) arise out of a dispute solely between or among Indemnitees that does not
involve an act or omission by any Loan Party or any Loan Party’s Affiliates,
other than any action, suit, proceeding or claim against any Indemnitee in its
capacity or in fulfilling its role as an agent, arranger or similar role under
hereunder or under any other Loan Document. Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Company or any Borrower
for any reason fails to indefeasibly pay any amount required under subsection
(a) or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender


109



--------------------------------------------------------------------------------





severally agrees to pay to the Administrative Agent (or any such sub-agent), or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Company nor any Borrower shall assert, and each of
the Company and each Borrower hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Company or any Borrower is made to the Administrative Agent or any Lender,
or the Administrative Agent or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.


110



--------------------------------------------------------------------------------





10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it (such Lender’s portion of Loans, Commitments and risk
participations with respect to an Applicable Facility being referred to in this
Section 10.06 as its “Applicable Share”); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Applicable Facility and the Loans at the
time owing to it under such Applicable Facility or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and Commitments
assigned (i.e. if a Lender assigns 25% of its Initial Term Loan Commitment (or
its portion of the Initial Term Loan, as applicable), such Lender must also
simultaneously assign 25% of its Specified Draw Term Loan Commitment (or its
portion of the Specified Draw Term Loan, as applicable)); and each assignment
(whether partial or total) shall be


111



--------------------------------------------------------------------------------





allocated on a pro rata basis among the assigning Lender’s Loans and Commitments
under each of the Facilities.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Subsidiaries, (B) to any Defaulting Lender
or any of its Subsidiaries, or (C) any competitor of the Company which has been
identified in writing by the Company in a document that has been posted on a
site maintained by the Administrative Agent and available to all of the Lenders
prior to assignor’s and assignee’s execution of the applicable Assignment and
Assumption (any such Person, a “Competitor”), or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person). The Administrative Agent shall have no responsibility for determining
whether any assignee is a Competitor.
(vi)    Representation Regarding Competitors. The Assignment and Assumption
shall contain a representation and warranty (A) from the assignor that the
assignee is not a Competitor and (B) from the assignee that it is not primarily
engaged in the business of owning or operating automobile dealerships.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities


112



--------------------------------------------------------------------------------





then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by each of the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower or the Administrative Agent, sell
participations to any Person (other than (w) a Defaulting Lender, (x) a natural
person or a holding company investment vehicle or trust for, or owned and
operated for the primary benefit of a natural person, (y) the Company or any of
the Company’s Affiliates or Subsidiaries or (z) any competitor of the Company
which has been identified in writing by the Company in a document that has been
made available to all of the Lenders) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Borrowers, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under


113



--------------------------------------------------------------------------------





Section 10.04(c) without regard to the existence of any participation. The
Administrative Agent shall have no responsibility for determining whether any
Participant is a competitor.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and shall contain a representation and warranty
(A) from the Lender selling the participation that the prospective participant
is not a Competitor and (B) from the prospective participant that it is not
primarily engaged in the business of owning or operating automobile dealerships;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 that affects
such Participant. Subject to subsection (e) of this Section, the Company agrees
that each Participant shall be entitled to the benefits of Sections 3.01 and
3.04 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.05 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.05 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.10 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such


114



--------------------------------------------------------------------------------





Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
10.07    Treatment of Certain Information; Confidentiality. The Administrative
Agent and each of the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Company and its obligations, (g) on a confidential basis to (i)
any rating agency in connection with rating the Company or its Subsidiaries or
the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. For purposes of this Section, “Information” means all
information received from the Company or any Subsidiary relating to Company or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
The Administrative Agent and each of the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Company or any Borrower


115



--------------------------------------------------------------------------------





against any and all of the obligations of the Company or any Borrower, as
applicable, now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company or such Borrower may be contingent or unmatured
or are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions


116



--------------------------------------------------------------------------------





of this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
10.13    Replacement of Lenders. If the Company or any other Borrower is
entitled to replace a Lender pursuant to the provisions of Section 3.05, or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 10.13 to the contrary, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.


117



--------------------------------------------------------------------------------







10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


118



--------------------------------------------------------------------------------





10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) each of the Company and the other Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Company and the other Borrowers
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Company, any other Borrower or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arranger has any obligation to the Company, any other Borrower or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the other Borrowers
and their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests to the Company,
any other Borrower or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Company and the other Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modification modifications, Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything


119



--------------------------------------------------------------------------------





contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Company and the other Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company and the other Borrowers, which
information includes the name and address of the Company and the other Borrowers
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Company and each other Borrower in accordance
with the Act. The Company and each other Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.19    Designated Senior Debt. Each party acknowledges and agrees that the
Indebtedness under the Loan Documents is “Designated Senior Debt” (or any
similar term) under, and as defined in, each of the Indenture and any other
Subordinated Indebtedness.
10.20    Keepwell. Each Borrower that is a Qualified ECP Guarantor at the time
the joint and several liability of any Specified Loan Party, or any Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party, becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Borrower’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Borrower under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Borrower intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Specified Loan Party for all purposes of the Commodity Exchange Act.
10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


120



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.22    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.22, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


121



--------------------------------------------------------------------------------





“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature pages follow.]


122



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COMPANY:
ASBURY AUTOMOTIVE GROUP, INC.
By:/s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Vice President and Treasurer




BORROWERS:
ASBURY DALLAS MB, LLC
ASBURY FORT WORTH MB, LLC
ASBURY ARLINGTON MB, LLC
ASBURY DALLAS VOL, LLC
ASBURY DALLAS BEN, LLC
ASBURY TX AUCTION, LLC
ASBURY AUSTIN JLR, LLC
ASBURY AUTOMOTIVE TEXAS L.L.C.
CFP MOTORS L.L.C.
PRECISION MOTORCARS, INC.
ASBURY INDY CHEV, LLC
ASBURY IN CBG, LLC
ASBURY IN CDJ, LLC
ASBURY IN FORD, LLC
ASBURY IN TOY, LLC


By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Vice President and Treasurer




Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------











BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Linda Lov                
Typed Name:    Linda Lov            
Typed Title:    Assistant Vice President        


BANK OF AMERICA, N.A.,
as a Lender
By: /s/ David T. Smith                
Typed Name:    David T. Smith            
Typed Title:    Senior Vice President        


Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Adam Sigman                
Typed Name:    Adam Sigman            
Typed Title:    Executive Director        


Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Chad McNeill                
Typed Name:    Chad McNeill            
Typed Title:    Senior Vice-President        


Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------







TOYOTA MOTOR CREDIT CORPORATION,
as a Lender
By: /s/ Wade Osborne                
Typed Name:    Wade Osborne            
Typed Title:    National Accounts Manager    


Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------







MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as a Lender
By: /s/ Michele Nowak                
Typed Name:    Michele Nowak            
Typed Title:    Credit Director, National Accounts


Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------







TRUIST BANK,
as a Lender
By: /s/ Dave Felty                 
Typed Name:    Dave Felty             
Typed Title:    Managing Director        


Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Katherine Taylor                
Typed Name:    Katherine Taylor        
Typed Title:    Vice President            


Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------







BMW FINANCIAL SERVICES NA, LLC,
as a Lender


By: /s/ Nicholas Capparuccini                 
Typed Name:    Nicholas Capparuccini         
Typed Title:    Deputy for Alex Calcasola      Typed Title:Commercial Finance
Credit Manager     
By: /s/ Thomas Rumfola                
Typed Name:    Thomas Rumfola         
Typed Title:    Commercial Finance Credit Manager    




Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------







SANTANDER BANK, N.A.,
as a Lender
By: /s/ Jim Garland                
Typed Name:    Jim Garland            
Typed Title:    SVP                


















Asbury Automotive Group, Inc.
REAL ESTATE CREDIT AGREEMENT
Signature Page



--------------------------------------------------------------------------------











